 

CONFIDENTIAL PATENT PURCHASE AGREEMENT

 

This CONFIDENTIAL PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into
on August 9, 2012 (the “Effective Date”), by and between Nokia Corporation, a
company organized under the laws of Finland (“Nokia”) and Vringo, Inc., a
corporation organized under the laws of the State of Delaware (“Purchaser”).
Nokia and Purchaser are herein referred to separately as “a party” or
collectively as “the parties.”

 

RECITALS

 

WHEREAS, Purchaser wishes to acquire certain patents and patent applications
owned by Nokia, and Nokia wishes to sell such patents and patent applications to
Purchaser in exchange for payments and consideration described herein.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions stated
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as set
forth herein.

 

AGREEMENT

 



1.           Definitions

 

“Affiliate” means (a) with respect to Purchaser, any entity Controlling,
Controlled by, or under common Control with Purchaser whether in the past,
present or future for so long, and only for so long, as such Control exists;
(b) with respect to Nokia, any entity Controlling, Controlled by, or under
common Control with Nokia as of the Effective Date and for so long, and only for
so long, thereafter as such Control continues to exist; (c) [***], and (d) with
respect to any third party, any entity Controlling, Controlled by, or under
common Control with such third party for so long, and only for so long, as such
Control exists.

 

“Agreement” shall have the meaning set forth in the first paragraph hereto.

 

“Applicable Law” shall have the meaning set forth in Section 13.6(a).

 

“Assign” means to sell, assign, convey, delegate or otherwise transfer any
right, title or interest in or to this Agreement, in each case whether directly
or indirectly, expressly or impliedly, voluntarily or involuntarily, in one or a
series of transactions, by contract, operation of law or otherwise (including
without limitation by means of any merger, consolidation, recapitalization,
liquidation, dissolution, Change of Control, transfer or sale of all or
substantially all of a business, or similar transaction).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 1

 

 

“Assigned Patents” means (a) all patents and patent applications listed in
Exhibit A hereto; (b) all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of such patents and
patent applications (whether pending, issued, abandoned or filed prior to, on or
after the Effective Date); (c) all patents and patent applications (i) to which
any or all of the foregoing directly or indirectly claims priority to, or the
benefit of, the filing date, or (ii) for which any or all of the foregoing
directly or indirectly forms a basis for priority or otherwise provides the
benefit of an earlier filing date; and (d) all foreign counterparts to any or
all of the foregoing, and all utility models, certificates of invention, patent
registrations and equivalent rights worldwide.

 

“Change of Control” shall mean any one or more of the following, whether
directly or indirectly, voluntarily or involuntarily, by agreement, operation of
law or otherwise, and whether by means of one transaction or a series of related
transactions: (a) the acquisition of a party or any Affiliate Controlling such
party by another entity (including, without limitation, by means of any stock
acquisition, reorganization, merger, consolidation or similar business
combination) other than a transaction or series of transactions in which the
holders of the voting securities of such party or any Affiliate Controlling such
party (as applicable) outstanding immediately prior to such transaction continue
to retain (either by such voting securities remaining outstanding or by such
voting securities being converted into voting securities of the surviving
entity), as a result of securities of such party or any Affiliate Controlling
such party (as applicable) held by such holders prior to such transaction, at
least fifty percent (50%) of the total voting power represented by the voting
securities of such party or any Affiliate Controlling such party (as
applicable), or such surviving entity, outstanding immediately after such
transaction or series of transactions; (b) the sale, lease, license, assignment,
transfer or other conveyance or disposition of all or substantially all the
business, properties or assets of such party; or (c) the commencement of any a
proceeding under Title 11 of the United States Code (11 U.S.C. § 101 et seq.) or
other insolvency, liquidation, reorganization, receivership, moratorium,
dissolution or winding up or other similar proceeding of such party or any
Affiliate Controlling such party.

 

“Claims” means claims, counterclaims and cross-claims, as well as any and all
actions, causes of action, costs, damages, debts, demands, expenses,
liabilities, losses, obligations, proceedings, and suits of every kind and
nature, liquidated or unliquidated, fixed or contingent, in law, equity or
otherwise and whether presently known or unknown.

 

[***].

 

“Control” means (a) direct or indirect ownership of more than fifty percent
(50%) of the outstanding shares representing the right to vote for members of
the board of directors or other managing officers of an entity, or (b) for an
entity that does not have outstanding shares, more than fifty percent (50%) of
the direct or indirect ownership interest representing the right to make
decisions for such entity.

 

“Customer(s)” means direct and indirect distributors, resellers, dealers and
customers (including end-user customers) of Licensed Products of Nokia, its
Affiliates or NSN (in each case, solely to the extent acting in such capacity).

 

“Effective Date” shall have the meaning set forth in the first paragraph hereto.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 2

 

  

“Encumbrance” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, mortgage,
security agreement, right, option, restriction, immunity, license, covenant,
adverse claim or other encumbrance, including without limitation any (a) patent
licenses or sublicenses, covenants not to assert and/or similar patent
immunities; (b) rights to renew or extend pre-existing patent licenses exercised
solely by third parties (such as legally binding options); and (c) releases for
past infringement.

 

“Enforcement Activities” shall have the meaning set forth in Section 8.1.

 

“Essential Cellular Patents” means Assigned Patents which have been declared
essential to the GSM/GPRS Standard or UMTS Standard, including Patents, listed
in Exhibit B.

 

“Existing Encumbrances” means, in relation to the Assigned Patents,
(a) pre-existing patent licenses, covenants not to assert and/or similar patent
immunities, including the license to Nokia set forth herein; (b) rights to renew
or extend pre-existing patent licenses exercised solely by third parties (such
as legally binding options); (c) releases for past infringement;
(d) pre-existing commitments or assurances pursuant to Nokia’s or its
Affiliates’ standards- or specifications-related activities, and/or (e) [***],
in each case of (a), (b), (c), (d) and (e) which transfer in connection with the
transfer of the Assigned Patent(s) and/or which Nokia or any of its Affiliates
has committed to maintain in connection with the transfer of such Assigned
Patent(s), solely in the form they existed prior to the Effective Date.

 

[***].

 

“Grantee” shall have the meaning set forth in Section 6.1.

 

“Grantor” shall have the meaning set forth in Section 6.1.

 

“Gross Revenue” means (i) all cash and other tangible consideration collected
and/or received by Purchaser or its Affiliates from third parties (including
under patent licenses, covenants not to assert, releases from past infringement,
other licenses and patent Sale (excluding any Sale that causes an Impairment
Payment)) in consideration for the grant of rights or immunities under one or
more of the Assigned Patents or Later Acquired Patents (whether in connection
with or otherwise related to an agreement or other settlement that includes one
or more Assigned Patents or Later Acquired Patents) and (ii) any withholdings by
third parties from any such consideration collected by Purchaser, including
contingency fee arrangements with attorneys relating to the Assigned Patents or
Later Acquired Patents where such fee was withheld by such attorneys from any
settlement amount. Any Gross Revenues collected under this Agreement in a
currency other than US Dollars may be converted to US Dollars at the interbank
rate as of the date on which such amount is collected and/or received by
Purchaser.

 

“GSM/GPRS Standard” means the TDMA based GSM/GPRS specification as defined by
ETSI and/or 3GPP prior to and at the time of the Effective Date as well as any
updates or releases in respect of such GSM/GPRS Standard by ETSI, 3GPP and/or
other relevant telecommunications standard setting bodies, as long as not
fundamentally technically altering the character thereof, and includes E-GPRS
(EDGE), GPRS/HSCSD/EDGE/EGSM and GSM850.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 3

 

  

“Impairment Event” means any of the following by Purchaser or its Affiliate:
(a)(i) the Sale of any Essential Cellular Patent to any third party, or (ii) the
Sale to a third party in a single transaction of more than [***]
percent ([***]%), or in aggregate [***] percent ([***]%), of the Assigned
Patents (other than the Essential Cellular Patents); or (b) [***].
Notwithstanding the foregoing, an Impairment Event shall exclude (x) any Sale of
an Assigned Patent (i) to any Affiliate of Purchaser, or (ii) in connection with
the transfer or sale of all or substantially all of its business or assets to
which this Agreement relates, or in the event of its merger, consolidation,
recapitalization, liquidation, dissolution, Change of Control or similar
transaction, provided that (A) any such assignee shall assume all obligations of
Purchaser under this Agreement applicable to such Assigned Patent that is the
subject of such Sale, and (B) if the Purchaser continues to be a separate legal
entity after such Sale, Purchaser shall continue to be liable for all its
obligations under this Agreement (including without limitation such Assigned
Patent), and (y) [***].

 

“Impairment Payment” shall have the meaning set forth in Section 5.3.

 

“Impairment Payment Amount” means, with respect to an Impairment Event, the
remainder of [***].

 

“Initial Payment” shall have the meaning set forth in Section 4.2.

 

“Later Acquired Patents” means any Patents which are acquired or controlled by
Purchaser at any time after the Effective Date other than the Assigned Patents
and which are received as consideration for rights acquired by a third party
under the Assigned Patents or earlier Later Acquired Patents such as a patent
license, covenant not to assert, release from past infringement, technology
license and/or patent Sale (excluding any Sale that causes an Impairment
Payment).

 

“License” shall have the meaning set forth in Section 6.1.

 

“Licensed Products” means all software, products and services of Nokia, its
Affiliate or NSN, in each case that are designed, made, used, sold, offered for
sale, imported and otherwise provided and disposed of by or for Nokia, its
Affiliate or NSN (as applicable) as its own software, products and services.

 

“Nokia” shall have the meaning set forth in the first paragraph hereto.

 

“NSN” means Nokia Siemens Networks B.V., a private limited liability company
incorporated under the laws of the Netherlands, including any and all Affiliates
of such entity.

 

“Patent” means any and all (a) patents and patent applications; (b) reissues,
reexaminations, continuations, continuations-in-part, divisionals, renewals and
extensions of such patents and patent applications (whether pending, issued,
abandoned or filed prior to, on or after the Effective Date); and (c) foreign
counterparts to any or all of the foregoing, and all utility models,
certificates of invention, patent registrations and equivalent rights worldwide.

 

“Payment in Full Date” shall have the meaning set forth in Section 3.1.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 4

 

  

“Pre-Assignment Agreements” means any and all agreements relating to any
Encumbrance on the Assigned Patents entered into by Purchaser or its Affiliates
between the Effective Date and the date of assignment of the Assigned Patents to
Nokia or its designee pursuant to Section 8.

 

“Purchaser” shall have the meaning set forth in the first paragraph hereto.

 

[***].

 

[***].

 

[***].

 

“Reporting Quarter” means a three-month accounting period ending on each of
March 31, June 30, September 30, and December 31; provided, however, that the
initial Reporting Quarter shall begin on the Effective Date and end on December
31, 2012.

 

“Reporting Year” means each period of four (4) consecutive Reporting Quarters
beginning upon the Effective Date and ending upon the last day of the fourth
Reporting Quarter thereafter.

 

“Royalty” shall have the meaning set forth in Section 4.3.

 

“Sale” shall mean the sale, transfer, assignment or exclusive license (with the
right to enforce and grant sublicenses) of an Assigned Patent, and “Sell” shall
mean to consummate a Sale.

 

“Standards Organization” means any standards organization, standards body,
standards developing organization (SDO), standards setting organization (SSO),
or any other organization, entity, association, body or other group of any type
whatsoever that may impose upon an affiliated or associated member or
participant an obligation or commitment to any Encumbrance on an Assigned
Patent.

 

“Supply” shall have the meaning set forth in Section 6.1.

 

[***].

 

“UMTS Standard” means The Universal Mobile Telecommunications System Standard as
promulgated by 3GPP and/or ETSI, as well as the TD-SCDMA, FOMA, HSPA, HSPA+,
HSUPA and HSDPA Standards being derivative standards thereof.

 

[***] shall mean[***].

 

2.           Assignment of Patents; Compliance with Existing Encumbrances

 

2.1         Patent Assignment. Nokia hereby sells and assigns to Purchaser, and
Purchaser hereby acquires and accepts from Nokia, all right, title and interest
in, to and under the Assigned Patents, including any and all inventions and
discoveries claimed therein, any and all rights entitled by the original owner
of the Assigned Patents and all rights to sue for past, present and future
infringement, to collect royalties under such Assigned Patents, to prosecute all
existing Assigned Patents worldwide, to apply for additional Assigned Patents
worldwide and to have Assigned Patents issue in the name of Purchaser or its
designated Affiliate. For the avoidance of doubt, no patent license or other
agreements related to the Assigned Patents are being assigned to Purchaser under
this Agreement.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 5

 

 

 

2.2         Assignment of Causes of Action. Nokia hereby sells and assigns to
Purchaser, and Purchaser hereby acquires and accepts from Nokia, all right,
title and interest in, to and under all causes of action and enforcement rights
of any type or nature whatsoever, whether known, unknown, currently pending,
filed, or otherwise, for the Assigned Patents, including all rights to pursue
damages, injunctive relief and other remedies for past, current and future
infringement of the Assigned Patents.

 

2.3         Existing Encumbrances. The Assigned Patents are assigned and
transferred subject to the Existing Encumbrances, and Purchaser hereby commits
to respect such Existing Encumbrances, including without limitation Purchaser
shall ensure that any subsequent sale, assignment, lien, mortgage or other
transfer of the Assigned Patents by Purchaser or its future assignees,
transferees or successors of any Assigned Patents shall be made subject to
Existing Encumbrances. For the avoidance of doubt, any pre-existing patent
license agreements related to the Assigned Patents, including, without
limitation, any related royalty payments, shall not be assigned or transferred
to Purchaser.

 

3.           Delivery

 

3.1         Executed Assignment. Upon the date (the “Payment in Full Date”) on
which Nokia receives payment in full of the Initial Payment, Nokia shall execute
an assignment (“Assignment”) attached hereto as Exhibit C suitable for
recordation with the United States Patent and Trademark Office and other patent
offices worldwide.

 

3.2         Delivery. Within forty-five (45) days following the Payment in Full
Date, Nokia shall send, or instruct its counsel and attorneys to send to
Purchaser, the executed original or certified copy of the Assignment along with
all material files and documents in the possession of or available to Nokia
regarding patent prosecution of the Assigned Patents including (a) prosecution
history files for all issued, pending or abandoned Assigned Patents, (b) a
current electronic copy of a docketing report for the Assigned Patents
accurately setting forth to the best of Nokia’s knowledge any and all dates
relevant to the prosecution or maintenance of the Assigned Patents, including
information relating to deadlines through and including a period of not less
than the following three (3) months, payments and filings for the Assigned
Patents, and the names, business addresses, email addresses, and phone numbers
of all prosecution counsel and agents and (c) any other material files and
documents not otherwise provided under Section 3.2 (a) through (b) in the
possession of Nokia’s outside attorneys who have been involved in the
prosecution of any of the Assigned Patents.

 

3.3         Cooperation After Payment in Full Date. Nokia further covenants and
agrees that after the Payment in Full Date, it shall, upon request and without
further consideration, promptly execute and deliver to Purchaser any and all
other documents and materials, and take any and all reasonable further actions,
that are reasonably necessary for Purchaser to perfect its title in the Assigned
Patents.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 6

 

 

 

4.           Consideration and Payment Terms

 

4.1         Consideration. Consideration for the Assigned Patents shall be
comprised of the Initial Payment and Royalty as set forth herein.

 

4.2         Initial Payment. Purchaser hereby agrees to pay to Nokia the amount
of Twenty-Two Million US Dollars (USD22,000,000) (“Initial Payment”) as partial
consideration for the Assigned Patents. Purchaser shall pay the Initial Payment
to Nokia on or before September 14, 2012.

 

4.3         Royalty.

 

(a)           If and to the extent Gross Revenue exceed Twenty-Two Million US
Dollars (USD22,000,000), Purchaser hereby agrees to pay to Nokia 35 % (thirty
five per cent) of such excess Gross Revenue (the “Royalty”).

 

(b)           To the extent Gross Revenue comprises cash or cash equivalents,
Purchaser shall pay the applicable Royalty in the form of such cash or cash
equivalents. To the extent Gross Revenue comprises tangible consideration other
than cash or cash equivalents, Purchaser shall pay the applicable Royalty (i) in
the form of the applicable share of such tangible consideration representing the
Royalty thereon (to the extent divisible and transferable), and (ii) in the form
of the applicable interest in such tangible consideration representing the
Royalty thereon (to the extent not divisible or transferable).

 

(c)           In the event of a Change of Control of Purchaser, Purchaser (or
its successor-in-interest, as applicable) shall continue to be bound by the
obligation to pay the Royalty and comply with any and all other obligations of
Purchaser under this Agreement.

 

4.4         Royalty Payments. The Royalty is payable within forty five (45) days
after the end of each Reporting Quarter ending on March 31, June 30 or September
30, and within seventy five (75) days after the end of each Reporting Quarter
ending on December 31. The parties agree that the share of Gross Revenue payable
to Nokia will be calculated and paid in US Dollars.

 

4.5         Payments. All payments from Purchaser to Nokia hereunder shall be
made in United States Dollars by means of wire transfer to the account specified
in Exhibit D.

 

4.6         Assignability of Royalty. Nokia shall have the right to transfer and
assign, either in whole or in part, its right to receive the Royalty, subject to
the following: If Nokia desires to transfer and assign, whether directly or
indirectly in whole or in part, its right to receive the Royalty to a third
party, Nokia shall not so assign and transfer such right unless and until Nokia
first offers to enter into an agreement to assign and transfer to Purchaser such
right on such terms and conditions as such third party in good faith is prepared
to enter into such agreement with Nokia. Purchaser shall have seven (7) days to
accept or reject the offer to enter into such an agreement with Nokia on such
terms and conditions. Nokia shall not enter into such an agreement with any
third party unless and until Purchaser rejects such offer or such seven (7) day
period expires without being accepted by Purchaser, whichever comes first, and
Nokia may only enter into such an agreement with such third party if the terms
and conditions offered to such third party are the same as (or more favorable to
Nokia than) those offered to Purchaser. Nokia shall give Purchaser prompt notice
of any such sale or assignment to a third party. The foregoing right of first
refusal shall not apply to any transfer and sale to an Affiliate of Nokia
provided that such Affiliate shall continue to be bound by such right of first
refusal if it desires to further transfer and assign such right. Any transfer or
assignment, either in whole or in part, by Nokia of its right to receive the
Royalty shall not relieve Nokia for any of its obligations hereunder.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 7

 

 

 

5.           General Obligations of Purchaser

 

5.1         Conduct of the Business. Purchaser shall exercise reasonable
commercial efforts to monetize the Assigned Patents consistent with prudent
business practices; provided, however, in light of the volume, breadth and
extent of the Assigned Patents, Purchaser shall have the sole right in its
discretion to determine the strategy, manner, timing, nature and extent of any
and all actions (and inactions) to monetize the Assigned Patents. Purchaser
shall employ, contract or otherwise retain the services of appropriate legal,
technical, financial and administrative personnel, advisors and agents to
conduct and operate its business. In addition to and without limiting the
generality of the foregoing, no later than one business day following
Purchaser’s or its Affiliate’s commencement of any patent infringement or other
litigation to enforce the Assigned Patents that is filed in any court of law,
which, for greater certainty, shall be in Purchaser’s sole discretion, Purchaser
shall provide Nokia with notice of such action and, if the action is brought in
the United States and to the extent that Purchaser’s counsel indicates
disclosure is permitted under applicable rules or regulations, Purchaser shall
provide Nokia a copy of the related complaint and initial filings. Nokia
recognizes that such notice may be considered “material non-public information”
for purposes of United States federal securities laws, and Nokia shall abide by
all securities laws relating to the handling of, and acting upon, such
information until (A) Purchaser or its Affiliate discloses such information
publicly, (B) a third party discloses such information publicly, or (C) such
information becomes otherwise publicly available through no fault of Nokia.

 

5.2         Bundling.

 

(a)         Neither Purchaser nor its Affiliates shall grant any Encumbrance on
the Assigned Patents to any third party that has been granted an Encumbrance
under other Patents by Purchaser or its Affiliate [***] ([***]) [***], nor shall
Purchaser or its Affiliate grant an Encumbrance to any Patents to a third party
that has been granted an Encumbrance by Purchaser or its Affiliate to the
Assigned Patents within the previous [***] ([***]) [***]; and

 

(b)         No Encumbrance of any Assigned Patent shall be included, bundled, or
otherwise combined with an Encumbrance of any other Patents under which
Purchaser or its Affiliates has the right to grant an Encumbrance.

 

5.3         Impairment Events. Concurrent with the occurrence of an Impairment
Event, Purchaser shall pay to Nokia the applicable Impairment Payment Amount
(the “Impairment Payment”).

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 8

 

 

5.4         Non-Circumvention. Purchaser acknowledges and agrees that the
Royalty is intended to capture Nokia’s share of the economic benefit of
monetizing the Assigned Patents and agrees not to circumvent the Royalty,
directly or indirectly, with the purpose or effect of impairing the economic
value thereof to Nokia. Any Sale by Purchaser or its future assignees or
transferees of any of the Assigned Patents shall be made subject to (a) the
Existing Encumbrances and (b) the licenses granted herein, and Purchaser shall
take appropriate measures to comply with this Section 5.4. Any Sale which fails
to so provide shall be null and void.

 

6.           License

 

6.1         License to Nokia. Subject to the terms and conditions of this
Agreement, Purchaser on behalf of itself and its Affiliates (collectively
“Grantor”) grants to Nokia, its Affiliates, and NSN (each as a “Grantee”),
effective as of the Effective Date, a worldwide, irrevocable, non-exclusive,
perpetual, and fully paid-up license, without the right to grant sublicenses,
under any and all Assigned Patents solely for Grantee’s own business purposes to
(a) make, have made (including the right to have Customers make copies of
Grantee’s software and distribute or use such copies), use, lease, import, offer
for sale, sell, supply, distribute, host, render, otherwise transfer and promote
the commercialization of (collectively “Supply”), Grantee’s Licensed Products,
(b) use any software, product or service, and practice any process or method
while carrying-out the Supply of Grantee’s Licensed Products, and (c) perform
any activities that, in absence of this Agreement, would constitute inducement
or contributory infringement in furtherance of the Supply of Grantee’s Licensed
Products (the “License”).

 

6.2         Past Release. Purchaser, on behalf of itself and its Affiliates,
irrevocably releases, acquits and forever discharges Nokia, its Affiliates, and
NSN and all their respective Customers, and each of their respective officers,
directors, employees, agents, successors, assigns, representatives, and
attorneys from and against any and all Claims which Purchaser or its Affiliates
may have or obtain based on acts prior to the Effective Date, which, had they
been performed on or after the Effective Date, would have been licensed or
otherwise immunized under this Agreement, including any infringement,
misappropriation or other violation, or alleged infringement, misappropriation
or other violation, of any Assigned Patents (whether direct, contributory or by
inducement, and whether or not willful) based on Licensed Products (or the
manufacture, use, sale, offer for sale, import, export or other exploitation
thereof).

 

6.3         Combinations. Without limiting the rights granted hereunder, the
licenses granted in Section 6.1 extend to the Supply by or on behalf of each
Grantee, and their respective Customers, of a combination of a Licensed Product
with any third-party software, products and services.

 

6.4         Reservation of Rights. All rights not expressly granted in this
Agreement are reserved. No additional rights whatsoever (including, without
limitation, any implied licenses) are granted by implication, exhaustion,
estoppel or otherwise.

 

6.5         Changes of Status. Notwithstanding anything to the contrary in this
Agreement, if an entity ceases to be an Affiliate of Nokia or Nokia Siemens
Networks B.V., such entity automatically thereafter shall cease to be a Grantee.
In the event of a Change of Control of Nokia or NSN, then Licensed Products of
Nokia and its Affiliates, or NSN (as applicable), automatically thereafter shall
be limited solely (a) to those Licensed Products of Nokia and its Affiliates, or
NSN (as applicable), in commercial production or sale immediately prior to
giving effect to such Change of Control, and (b) to products of Nokia and its
Affiliates, or NSN (as applicable), that are designated in good faith as
follow-on versions or models of the Licensed Products described in clause (a)
and in the same product lines of Nokia and its Affiliates, or NSN (as
applicable), provided that such follow-on versions or models do not alter or add
in any material respect any new or different form, function or feature. In no
event shall a Licensed Product directly or indirectly include any product that
is not specifically described in clause (a) or (b) above.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 9

 

 

 

6.6         New Affiliates License. If an Affiliate is acquired by Nokia or an
Affiliate thereof after the Effective Date, the Affiliate shall be deemed a
Grantee under Section 6.1 and the licenses and covenants granted under this
Agreement shall extend to such Affiliate as from the date of acquisition.

 

6.7         [***].

 

7.           Audit; Reporting Rights

 

7.1         Quarterly Reports. Within forty five (45) days after the end of each
Reporting Quarter ending on March 31, June 30 or September 30, and within
seventy five (75) days after the end of each Reporting Quarter ending on
December 31, Purchaser shall provide a written report to Nokia containing the
following information:

 

(a)         Gross Revenue with respect to such preceding Reporting Quarter;

 

(b)         the amount due and payable to Nokia, if any, under the Royalty with
respect to such preceding Reporting Quarter; and

 

(c)         calculations supporting Purchaser’s determinations under
Sections 7.1(a) and 7.1(b).

 

7.2         Annual Report. On at least an annual basis, Purchaser shall provide
Nokia a written report summarizing key business developments and operations
during the preceding year, as well as an overview of Purchaser’s licensing
activities and market environment (including the number, but excluding the
names, of its third party contacts during the reporting period). The annual
report shall be provided in addition to the quarterly reports described above.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 10

 

 

 

7.3         Records. Purchaser shall maintain complete and accurate books,
records and accounts in sufficient detail to confirm the accuracy of the Royalty
due hereunder. Such books, records and accounts shall be retained by Purchaser
until the later of (a) three (3) years after the end of the period to which such
books, records and accounts pertain, and (b) the expiration of the applicable
tax statute of limitations (or any extensions thereof), or for such longer
period as may be required by applicable law.

 

7.4         Information Rights; Audit. Purchaser shall permit Nokia to audit
Purchaser’s books of account and records in accordance with the procedures set
forth below; provided, however, that Purchaser shall not be obliged pursuant to
this Section 7.4 to provide access to any information the disclosure of which
would adversely affect the attorney-client privilege between Purchaser and its
counsel. Nokia shall have the right to have an independent certified public
accounting firm of nationally recognized standing, selected by Nokia, inspect
Purchaser’s books of account and records and have access to Purchaser’s officers
during normal business hours, and upon reasonable prior notice, to such of the
records of Purchaser (and its Affiliates) as may be reasonably necessary to
verify the accuracy of any calculations that formed the basis for a payment to
Nokia hereunder during the thirty six (36) months prior to the date of such
request (other than records for any period for which Nokia already has conducted
an audit); provided, however, that Nokia shall not have the right to conduct
more than one such audit in any twelve (12) month period. Nokia shall bear the
cost of such audit unless the audit reveals a variance of more than the greater
of (a) [***] percent ([***]%) or (b) [***] ([***]) from the reported Gross
Revenue, in which case Purchaser shall bear the out of pocket cost of such audit
charged by such accounting firm for such audit. The parties agree that errors in
form, including, e.g., allocating payments to an incorrect reporting period, and
other acts which do not affect aggregate amounts paid under this Agreement will
not be included in the calculation of the variance revealed by an audit,
provided, however, that only payments made before Nokia’s notice requesting
commencement of an audit shall be included in aggregate amounts paid and taken
into account in the audit. If, based on the results of such audit, additional
payments are owed by Purchaser under this Agreement, Purchaser shall make such
additional payments within thirty (30) days after the date on which such audit
report is delivered to Purchaser. Nokia shall cause its accounting firm to
retain all financial information subject to review under this Section 7.4 in
strict confidence, and Purchaser shall have the right to require that such
accounting firm, prior to conducting such audit, to enter into an appropriate
non-disclosure agreement with Purchaser regarding such financial information.
The accounting firm shall disclose to Nokia only whether the reports are correct
or not and the amount of any discrepancy. No other information shall be shared,
unless Purchaser agrees to comply with its additional payment obligations, if
any, pursuant to an audit report.

 

For the avoidance of doubt, the audit and information rights set forth in this
Section 7 do not confer on Nokia any rights to direct, control or influence
Purchaser’s strategy or conduct.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



  

Confidential – Page 11

 

 

8.           Assignment Obligation of Purchaser

 

8.1         Covenant. If, at any time prior to the seventh (7th) anniversary of
the Effective Date, Purchaser or any of its Affiliates files a lawsuit,
including an action before the United States International Trade Commission, or
otherwise commences legal proceedings in a court of law against Nokia and/or its
Affiliate(s) accusing Nokia and/or its Affiliate(s) of the infringement of any
Patent owned or controlled by Purchaser or its Affiliates by the Supply by Nokia
or its Affiliates (as the case may be) of the Licensed Products of Nokia or its
Affiliates (as applicable) (“Enforcement Activities”), Nokia shall have the
right to require Purchaser to assign the Assigned Patents to Nokia or its
designee, which right only may be exercised thirty (30) days after providing
notice to Purchaser of Nokia’s intent if Purchaser or its Affiliate has not
withdrawn its lawsuit or other action by the end of such thirty (30) day period.
If Nokia timely exercises such right by giving Purchaser written instructions
requiring such assignment in accordance with this Section 8.1 , then Purchaser
shall assign the Assigned Patents to Nokia or its designee (in accordance with
the instructions of Nokia) by executing and delivering to Nokia an assignment in
substantially the form of Exhibit C within ten (10) business days following
Purchaser’s receipt of such written instructions requiring such assignment from
Nokia, in exchange for [***] US Dollars (USD [***]), without representation or
warranty (express or implied) of any kind, other than representations and
warranties substantially similar to those provided by Nokia in Section 12.1. Any
such assignment of the Assigned Patents to Nokia or its designee in accordance
with this Section 8 shall be subject to the Pre-Assignment Agreements. Upon any
such assignment of the Assigned Patents to Nokia or its designee in accordance
with this Section 8, neither the Pre-Assignment Agreements nor any consideration
received by or owing to Purchaser or its Affiliates thereunder shall be
assigned. For clarity, Purchaser shall continue to administer all such
Pre-Assignment Agreements for the duration of their terms (including any renewal
or extension thereof exercised solely by a third party pursuant to existing
contractual provisions of a Pre-Assignment Agreement), and the rights of
Purchaser and its Affiliates to continue to receive consideration thereunder, as
well as Purchaser’s obligation to pay the Royalty associated with the
Pre-Assignment Agreements, shall survive any such assignment.

 

8.2         Termination of Obligations. The provisions of Section 8 shall not
apply in the event of any lawsuit, including an action before the United States
International Trade Commission, or other legal proceedings in a court of law, by
Purchaser or its Affiliate in response to any claim, demand, action or other
proceeding against Purchaser or its Affiliate directly or indirectly challenging
the title, validity, enforceability or claim construction of any Assigned Patent
or seeking a judgment or other determination of non-infringement of any Assigned
Patent. If an entity ceases to be an Affiliate of Nokia, the provisions of
Section 8 automatically thereafter shall cease to apply to such entity. In the
event of a Change of Control of Nokia, the provisions of Section 8 automatically
thereafter shall cease to apply in their entirety.

 

9.           Compliance with Existing Encumbrances

 

[***].

 

10.         Delivery; Prosecution; Cooperation

 

10.1       Continued Prosecution. Nokia or its Affiliates shall pay, or cause to
be paid, any maintenance fees, annuities and the like relating to the Assigned
Patents for which the fee is due within sixty (60) days of the Effective Date.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 12

 

 

10.2       Cooperation After Effective Date. Nokia further covenants and agrees
that after the Effective Date, it shall, upon request and without further
consideration, without unnecessary delay execute and deliver to Purchaser any
and all other documents and materials, and take any and all reasonable further
actions (including taking reasonable action to obtain the cooperation of the
named inventors), that are reasonably necessary for Purchaser to perfect its
right, title and interest in the Assigned Patents. In addition, Nokia shall
take, or cause to be taken, any and all reasonable actions to provide reasonable
access to employee inventors of Nokia, still employed by Nokia at the time of
such request, and relevant documents (including information about whether a
particular third party does not have a license under the Assigned Patents) to
assist Purchaser in the prosecution, maintenance or defense of the Assigned
Patents.

 

10.3       Costs. Unless expressly specified herein or in the Related
Agreements, each party shall bear its own costs in connection with and arising
out of obligations set forth herein.

 

11.         Taxes

 

This Section 11 governs the treatment of all taxes arising as a result of or in
connection with this Agreement, notwithstanding any other provision of this
Agreement.

 

11.1       Responsibility for Own Taxes. Each party is responsible for all taxes
(including, but not limited to, net income, gross receipts, franchise, or
property taxes and taxes arising from transactions between such party and its
customers) imposed on such party under applicable laws and arising as a result
of or in connection with this Agreement or the transactions contemplated by this
Agreement.

 

11.2       Payments by Purchaser.

 

(a)         If any taxes are required by applicable law to be withheld on
payments made by Purchaser to Nokia, Purchaser may deduct such taxes from the
amount owed to Nokia and pay such taxes to the appropriate taxing authority,
provided that Purchaser will furnish receipts evidencing such paid taxes to
Nokia in the form issued by the relevant jurisdiction. Notwithstanding the
preceding sentence to the contrary, Purchaser will not withhold taxes (or will
withhold taxes at a reduced rate) on payments to Nokia to the extent that Nokia
timely provides Purchaser with reasonably sufficient evidence that an exemption
is applicable.

 

(b)         The parties will use commercially reasonable efforts to mitigate,
reduce, or eliminate any taxes collected from or withheld by either party
pursuant to this Section 11.2.

 

12.         Representations and Warranties

 

12.1       Nokia hereby represents and warrants to Purchaser that:

 

(a)         Authority; Enforceability. Nokia has been duly organized, and is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Nokia has the right and authority to enter into this Agreement
and to carry out its obligations hereunder and requires no third party consent,
approval, and/or other authorization to enter into this Agreement and to carry
out its obligations hereunder. This Agreement has been duly authorized, executed
and delivered by Nokia and constitutes a valid and binding agreement of such
party, enforceable against such party in accordance with its terms.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 13

 

 

 

(b)         [***]. After giving effect to the sale and assignment as set forth
in Section 2, Purchaser shall be the sole and exclusive owner and assignee of,
and shall have good and marketable title to, all right, title and interest in
the Assigned Patents, including all rights to sue for past, present and future
infringement thereof, [***]. All Assigned Patents have been duly filed or
registered (as applicable) with the applicable Governmental Authorities,
prosecuted and maintained, including the submission of all necessary filings and
fees in accordance with all requirements of applicable laws, regulations and
administrative requirements of the appropriate jurisdictions. [***].

 

(c)         Unlicensed Companies. Nokia is the assignee of the Assigned Patents.
[***].

 

(d)         [***].

 

12.2         Purchaser. Purchaser hereby represents and warrants to Nokia that:

 

(a)         Purchaser has been duly organized, and is validly existing and in
good standing under the laws of the jurisdiction of its incorporation.

 

(b)         Purchaser has the right and authority to enter into this Agreement
and to carry out its obligations hereunder and requires no third party consent,
approval, and/or other authorization to enter into this Agreement and to carry
out its obligations hereunder. This Agreement has been duly authorized, executed
and delivered by Purchaser and constitutes a valid and binding agreement of such
party, enforceable against such party in accordance with its terms.

 

(c)         Purchaser’s existing agreements and other undertakings shall not
result in the imposition of any encumbrances on the Assigned Patents, and
Purchaser covenants and agrees not to enter into any agreements or permit any
arrangements that would result in Purchaser’s existing agreements and other
undertakings so imposing any encumbrances on the Assigned Patents.

 

13.         Miscellaneous

 

13.1       Applicable Law, Jurisdiction, Venue and Waiver of Jury Trial. The
validity, construction, and performance of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, U.S.A.,
exclusive of its choice of law rules. Any legal suit, action or proceeding
arising out of or related to or arising out of this Agreement or any transaction
contemplated hereby shall be commenced solely in the United States District
Court for the Southern District of New York, U.S.A., and each party
(a) irrevocably submits to the personal and exclusive jurisdiction and venue of
such court in any such suit, action or proceeding, and (b) waives any right to
trial by jury with respect to any action related to or arising out of this
Agreement or any transaction contemplated hereby.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 14

 

 

13.2       LIMITATION ON CONSEQUENTIAL DAMAGES. EXCEPT IN THE CASE OF
INTENTIONAL MISUSE OR GROSS NEGLIGENCE, NO PARTY SHALL BE LIABLE TO ANY OTHER
FOR ANY SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, EVEN IF ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL
DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

13.3       [***].

 

13.4       DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. NO PARTY MAKES ANY
REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 8 AND 12, AND EACH PARTY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 8 AND 12 HEREOF,
NEITHER PARTY GIVES THE OTHER PARTY ANY ASSURANCE (A) REGARDING THE
PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY, OF ANY PATENT OR
(B) THAT MANUFACTURE, USE, SALE, OFFERING FOR SALE, IMPORTATION, EXPORTATION OR
OTHER DISTRIBUTION OF ANY PRODUCT OR METHOD DISCLOSED AND CLAIMED IN ANY PATENT
SHALL NOT CONSTITUTE AN INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
OTHER PERSONS. EXCEPT AS SPECIFICALLY PROVIDED IN SECTIONS 8 AND 12 HEREOF, THE
ASSIGNED PATENTS ARE ASSIGNED “AS IS” WITHOUT ANY FURTHER REPRESENTATION OR
WARRANTY.

 

13.5       Compliance with Laws. Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the parties shall be subject to
all laws, present and future, of any government having jurisdiction over the
parties and this transaction, and to orders, regulations, directions or requests
of any such government.

 

13.6       Confidentiality of Terms; Announcements.

 

(a)         Other than the existence of this Agreement and the identity of its
parties all other provisions of this Agreement shall be kept in strict
confidence by the parties.

 

(b)         Neither party shall issue any press release or otherwise make any
public statement, announcement or advertisement (each, an “Announcement”)
related to this Agreement without the prior consent of the other party.
Notwithstanding the parties agree to prepare a public statement regarding the
assignment of the Assigned Patents to be published by Purchaser and Nokia agrees
to cooperate in preparing and reviewing such public statement and Nokia shall
not unreasonably withhold, delay or condition its consent for the public
statement. To the extent commercially practicable, a party shall submit each
Announcement to the other party, and the receiving party shall have five (5)
days to review and approve any such Announcement or to propose reasonable
modifications thereto. Prior to issuing or otherwise making such Announcement,
the submitting party shall implement any reasonable modifications to such
Announcement that are provided in writing by the receiving party within the
applicable five (5) days period. If the receiving party does not respond or
proposes no reasonable modifications within the applicable five (5) days period,
the submitting party shall have the right to issue or otherwise make such
Announcement in the form so submitted.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 15

 

 

 

(c)         The confidentiality obligations of the parties set forth in this
Section 13.6 shall not apply to any disclosure (i) with the prior consent of the
other party; (ii) to any governmental body having jurisdiction to require
disclosure or to any arbitral body, to the extent required by same; (iii) as
otherwise may be required by applicable law, regulation, rule of a stock
exchange or automated quotation system, order of a governmental agency or a
court of competent jurisdiction or legal process, including tax authorities
(“Applicable Law”), and to legal and financial advisors in their capacity of
advising a party in such matters; (iv) during the course of litigation, so long
as the disclosure of such terms and conditions are restricted in the same manner
as is the confidential information of other litigating parties; (v) to legal and
financial advisors in their capacity of advising a party in such matters as
needed in the normal course of business; (vi) to a bona fide potential acquiror;
or (vii) to bona fide potential assignee of Royalty; provided that, in
(ii) through (vii) above, (A) the parties shall use reasonable means available
to minimize the disclosure to third parties, including seeking a confidential
treatment request or protective order whenever appropriate or available; and
(B) except for permitted disclosures to legal and financial advisors and
accountants or potential acquirers and assignees, the parties provide the other
party, when reasonable, with at least ten (10) days’ prior notice of such
disclosure to afford the other party reasonable opportunity to object thereto or
to seek confidential treatment or a protective order. Nokia acknowledges that,
without limiting the foregoing, Purchaser will be required under applicable
United States federal and state securities laws and regulations to make certain
disclosures regarding this Agreement, and to file a copy of this Agreement with
the United States Securities and Exchange Commission.

 

13.7         Entire Agreement; Headings. This Agreement reflects the complete
understanding of the parties regarding the subject of the Agreement, and
supersedes all prior related negotiations. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

13.8         Notices. Any notice, consent, waiver or other communication
required or permitted to be given by one party to the other party pursuant to
this Agreement shall be in writing, shall conspicuously reference (including in
the subject line) this Agreement and the provision to which it relates, shall be
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor, and shall be effective upon actual receipt by the
addressee:

 

If to Nokia:   If to Purchaser:      

Nokia Corporation

Keilalahdentie 4

02150 Espoo, Finland

Attn: VP, Intellectual Property

Facsimile: +358.718.038842 

 

Vringo, Inc.

780 Third Avenue, 15th Floor

New York, New York 10017, U.S.A.

Attn: Chief Operating Officer

Fascimile: (646) 532-6775 

 

13.9         Relationship of Parties. The parties hereto are independent
contractors. Neither party has any express or implied right or authority to
assume or create any obligations on behalf of the other or to bind the other to
any contract, agreement or undertaking with any third party. Nothing in this
Agreement shall be construed to create a partnership, joint venture, employment
or agency relationship between Purchaser and Nokia.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 16

 

 

 

13.10      Severability. To the extent any terms or conditions of this Agreement
are held invalid or unenforceable in a jurisdiction, those terms or conditions
shall be enforced to the maximum extent possible in that jurisdiction and the
remaining terms and conditions shall retain full force and effect in that
jurisdiction, so long as the remaining Agreement continues to express the intent
of the parties.

 

13.11      Waiver. Failure by either party to enforce any term of this Agreement
shall not be deemed a waiver of future enforcement of that or any other term in
this Agreement.

 

13.12      Assignment; Successors; Assigns.

 

(a)         This Agreement is personal to the parties, and except as provided in
Section 4.6 or 13.12(b), neither this Agreement nor any right or obligation
hereunder is Assignable by either party (whether directly or indirectly,
expressly or impliedly, voluntarily or involuntarily, in one or a series of
transactions, by contract, operation of law or otherwise (including without
limitation by means of any merger, consolidation, recapitalization, liquidation,
dissolution, Change of Control, transfer or sale of all or substantially all of
a business, or similar transaction)), and shall not be Assigned by a party,
without the prior express consent of the other party, which consent may be
withheld at the sole discretion of said other Party.

 

(b)         Notwithstanding anything to the contrary in this Agreement,
Purchaser shall have the right to Assign this Agreement or any of its rights or
obligations hereunder (i) to an Affiliate of Purchaser, or (ii) in connection
with the transfer or sale of all or substantially all of its business or assets
to which this Agreement relates, or in the event of its merger, consolidation,
recapitalization, liquidation, dissolution, Change of Control or similar
transaction, without the prior express consent of Nokia. Any such assignee shall
assume all applicable obligations of Purchaser under this Agreement.

 

(c)         Any purported Assignment in violation of this Section 13.12 shall be
null and void. Subject to the foregoing, this Agreement shall be binding on and
inure to the benefit of the parties and their permitted successors and assigns.

 

13.13      Modifications. This Agreement may not be modified after the Effective
Date except by a written amendment that expressly references this Agreement and
that is signed by an authorized officer of each party.

 

13.14      Construction. As used in this Agreement, (a) the words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation,” and (b) unless the context otherwise requires, the word “or” shall
be deemed to be an inclusive “or” and shall have the meaning equivalent to
“and/or.”

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 17

 

 

13.15      Signatures. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, an email or facsimile copy of this
Agreement, including the executed signature pages hereto, shall be deemed to be
an original. Notwithstanding the foregoing, the parties shall deliver original
signature copies of this Agreement to the other party as soon as practicable
following execution thereof.

 

13.16      Specific Performance. The parties agree that they would be
irreparably damaged if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached and that any
non-performance or breach of this Agreement by any party could not be adequately
compensated by monetary damages alone and that the parties would not have any
adequate remedy at law. Accordingly, the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of the terms of this Agreement to prevent breaches
or threatened breaches of any of the provisions of this Agreement without
posting any bond or other undertaking, in addition to any other remedy at law or
in equity.

 

13.17      Mutual Drafting. Each of the parties has participated in the drafting
of this Agreement, which each of the parties acknowledges is the result of
extensive negotiations among the parties.

 

13.18      Third Party Beneficiary. Notwithstanding the license and/or
provisions granting rights to potential acquirer and/or assignee of Royalty
nothing in this Agreement, express or implied, is intended to, or shall confer
upon, any third party, any legal or equitable right, benefit or remedy of any
nature whatsoever.

 

*                *                *

 

[Signature Page Follows]

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 18

 

  

In witness whereof, the parties have executed this Confidential Patent Purchase
Agreement as of the Effective Date:

 

NOKIA CORPORATION   VRINGO, INC.       /s/ Paul Melin   /s/ Andrew Perlman
Signature   Signature       Paul Melin   /s/ Andrew Perlman Printed Name  
Printed Name       Vice President     Intellectual Property   CEO Title   Title
      Espoo, August 9, 2012   August 8, 2012 Date   Date       /s/ Jukka Nihtilä
    Signature           Jukka Nihtilä     Printed Name           Head, Business
Development     Legal & IP     Title           Espoo, August 9, 2012     Date  
 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 19

 

 



 

Exhibit A

 

ASSIGNED PATENTS

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
DE69330097.3   MENETELMÄ SMS-SANOMIEN LÄHETTÄMISEKSI ALERTIA VIIVÄSTÄMÄLLÄ  
Grant   2089   DE   17.09.1993   93919376.9 EP660992   MENETELMÄ SMS-SANOMIEN
LÄHETTÄMISEKSI ALERTIA VIIVÄSTÄMÄLLÄ   Grant   2089   EP   17.09.1993  
93919376.9 FI109064   MENETELMÄ SMS-SANOMIEN LÄHETTÄMISEKSI ALERTIA
VIIVÄSTÄMÄLLÄ   Grant   2089   FI   18.09.1992   924198 FR660992   MENETELMÄ
SMS-SANOMIEN LÄHETTÄMISEKSI ALERTIA VIIVÄSTÄMÄLLÄ   Grant   2089   FR  
17.09.1993   93919376.9 GB660992   MENETELMÄ SMS-SANOMIEN LÄHETTÄMISEKSI ALERTIA
VIIVÄSTÄMÄLLÄ   Grant   2089   GB   17.09.1993   93919376.9 US5682600   A METHOD
FOR STARTING A SHORT MESSAGE TRANSMISSION   Grant   2089   US   17.09.1993  
08/403901 DE69331152.5   METHOD AND APPARATUS FOR SYNCHRONIZING SPEECH FRAMES
BETWEENBASE STATIONS   Grant   2314   DE   24.09.1993   93920866.6 EP720805  
METHOD AND APPARATUS FOR SYNCHRONIZING SPEECH FRAMES BETWEENBASE STATIONS  
Grant   2314   EP   24.09.1993   93920866.6 US5722074   SOFT HANDOFF IN A
CELLULAR TELECOMMUNICATIONS SYSTEM   Grant   2314   US   24.09.1993   08/619701
US5600705   METHOD FOR CALL ESTABLISHMENT   Grant   2336   US   20.09.1993  
08/387926 CNZL96190165.9   A METHOD FOR SPLITTING AND COMBINING FAX GROUP 3 DATA
IN TRANSPARENT HSCSD   Grant   2390   CN   06.03.1996   96190165.9 US5805301  
FACSIMILE TRANSMISSION IN A MOBILE COMMUNICATION SYSTEM   Grant   2390   US  
06.03.1996   08/732467 CN97192428.7   FAST MOVING MOBILE STATION HANDLING IN A
MACRO CELL   Grant   2398   CN   18.02.1997   97192428.7 EP885540   FAST MOVING
MOBILE STATION HANDLING IN A MACRO CELL   Abandoned   2398   EP   18.02.1997  
97903403 IN200572   FAST MOVING MOBILE STATION HANDLING IN A MACRO CELL   Grant
  2398   IN   14.02.1997   304/MAS/97 PH1-1997-55589   FAST MOVING MOBILE
STATION HANDLING IN A MACRO CELL   Grant   2398   PH   17.02.1997   I-55589
SG55627   FAST MOVING MOBILE STATION HANDLING IN A MACRO CELL   Grant   2398  
SG   18.02.1997   9804369.8 US6285884   FAST MOVING MOBILE STATION HANDLING IN A
MACRO CELL   Grant   2398   US   30.11.2000   09/117486

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 20

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
DE69326903   Method for congestion management in a frame relay network and a
node in a frame relay network   Grant   2651   DE   14.12.1993   94901974.9
EP788698   Method for congestion management in a frame relay network and a node
in a frame relay network   Grant   2651   EP   14.12.1993   94901974.9 GB788698
  Method for congestion management in a frame relay network and a node in a
frame relay network   Grant   2651   GB   14.12.1993   94901974.9 US5638359  
Method for congestion management in a frame relay network and a node in a frame
relay network   Grant   2651   US   14.12.1993   08/454233 DE69328565.6   A
METHOD FOR CONGESTION MANAGEMENT IN A FRAME RELAY NETWORK AND A NODE IN A FRAME
RELAY NETWORK   Grant   2652   DE   14.12.1993   94901973.1 EP673573   A METHOD
FOR CONGESTION MANAGEMENT IN A FRAME RELAY NETWORK AND A NODE IN A FRAME RELAY
NETWORK   Grant   2652   EP   14.12.1993   94901973.1 FR673573   A METHOD FOR
CONGESTION MANAGEMENT IN A FRAME RELAY NETWORK AND A NODE IN A FRAME RELAY
NETWORK   Grant   2652   FR   14.12.1993   94901973 GB673573   A METHOD FOR
CONGESTION MANAGEMENT IN A FRAME RELAY NETWORK AND A NODE IN A FRAME RELAY
NETWORK   Grant   2652   GB   14.12.1993   94901973 JP3273790   A METHOD FOR
CONGESTION MANAGEMENT IN A FRAME RELAY NETWORK AND A NODE IN A FRAME RELAY
NETWORK   Grant   2652   JP   14.12.1993   6513838 US6064648   METHOD FOR
NOTIFYING A FRAME RELAY NETWORK OF TRAFFIC CONGESTION IN AN ATM   Grant   2702  
US   21.12.1995   08/875582 AU696034   METHOD AND SYSTEM FOR CONTROLLING
STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   AU   13.1.1995   14180/95
CA2181333   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS  
Grant   2704   CA   13.1.1995   2181333 CNZL95191251.8   METHOD AND SYSTEM FOR
CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   CN   13.1.1995  
95191251.8 DE69528819.9   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY
MULTIPLEXEDATM BUS   Grant   2704   DE   13.1.1995   95905653.2 EP740875  
METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS   Grant  
2704   EP   13.1.1995   95905653.2 ES2186710   METHOD AND SYSTEM FOR CONTROLLING
STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   ES   13.1.1995   95905653.2
FI94816   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS  
Grant   2704   FI   17.1.1994   940220

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 21

 

 



Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
FR740875   METHOD AND SYSTEM FOR CONTROLLING
STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   FR   13.1.1995   95905653.2
GB740875   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS  
Grant   2704   GB   13.1.1995   95905653.2 IT740875   METHOD AND SYSTEM FOR
CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   IT   13.1.1995  
95905653.2 JP2927553   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY
MULTIPLEXEDATM BUS   Grant   2704   JP   13.1.1995   7-518860 NZ278086   METHOD
AND SYSTEM FOR CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   NZ
  13.1.1995   278086 US5841774   METHOD AND SYSTEM FOR CONTROLLING STATISTICALLY
MULTIPLEXEDATM BUS   Grant   2704   US   13.1.1995   08/676202 US20050240981  
SPLIT ADVERTISEMENT   Pending   4561   US   24.06.2005   11/165994 US6961953  
SPLIT ADVERTISEMENT   Grant   4561   US   29.12.2000   09/752127 US6577721  
CONFERENCE CALL MACRO   Grant   6390   US   30.04.1999   09/302811 US6029065  
REMOTE FEATURE CODE PROGRAMMING FOR MOBILE STATIONS   Grant   6815   US  
05.05.1997   08/841850 CNZL95197341.X   A METHOD FOR INDICATING A MULTI-SLOT
CHANNEL IN A TDMA RADIOSYSTEM   Grant   7158   CN   24.11.1995   95197341.X
NL1001744   A METHOD FOR INDICATING A MULTI-SLOT CHANNEL IN A TDMA RADIOSYSTEM  
Grant   7158   NL   24.11.1995   1001744 US6295286   A METHOD FOR INDICATING A
MULTI-SLOT CHANNEL IN A TDMA RADIOSYSTEM   Grant   7158   US   24.11.1995  
08/836969 CNZL96195981.9   IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN DATA
SERVICES BETWEEN GSM AND   Grant   7164   CN   29.05.1996   96195981.9
DE69633315.5   IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN DATA SERVICES
BETWEEN GSM AND   Grant   7164   DE   05.06.1996   96304138.9 EP748136  
IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN DATA SERVICES BETWEEN GSM AND  
Grant   7164   EP   05.06.1996   96304138.9 JP3842335   IMPLEMENTATION OF MUTUAL
RATE ADAPTATIONS IN DATA SERVICES BETWEEN GSM AND   Grant   7164   JP  
30.05.1996   8-136887 NL748136   IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN
DATA SERVICES BETWEEN GSM AND   Grant   7164   NL   05.06.1996   96304138.9
RU2153238   IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN DATA SERVICES BETWEEN
GSM AND   Grant   7164   RU   29.05.1996   97119934 US6081534   IMPLEMENTATION
OF MUTUAL RATE ADAPTATIONS IN DATA SERVICES BETWEEN GSM AND   Grant   7164   US
  06.06.1996   08/659590 AU716158   NEW 14.4 KBIT/S SERVICE FOR GSM   Grant  
7272   AU   31.10.1996   73003/96 US7420948   NEW 14.4 KBIT/S SERVICE FOR GSM  
Grant   7272   US   09.09.2005   11/221797

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 22

 

 



Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US6173187   ADAPTIIVINEN MENETELMÄ OPTIMAALISEN SIR-TAVOITTEEN ASETTAMISEKSI  
Grant   7300   US   25.11.1997   09/117274 US6366602   BCCH-CARRIER CHANGE FOR
GSM   Grant   7485   US   03.12.1997   09/117700 US6349099   Connection
identification in transmission system of wireless telecommunication network over
ATM protocol stack   Grant   7776   US   11.6.1998   09/460158 US6859447   A
BASESTATION CONTROLLER (BSC) BASED ON AN ATM SWITCH   Grant   7794   US  
30.12.1997   09/607065 AT1068762   TRACKING OF REAL TIME AND OBSERVED TIME
DIFFERENCE VALUES INTIME   Grant   7882   AT   30.03.1999   99945702.1 AU755890
  TRACKING OF REAL TIME AND OBSERVED TIME DIFFERENCE VALUES INTIME   Grant  
7882   AU   30.03.1999   59468/99 CH1068762   TRACKING OF REAL TIME AND OBSERVED
TIME DIFFERENCE VALUES INTIME   Grant   7882   CH   30.03.1999   99945702.1
CNZL99804679.5   TRACKING OF REAL TIME AND OBSERVED TIME DIFFERENCE VALUES
INTIME   Grant   7882   CN   30.03.1999   99804679.5 DE69927492.3   TRACKING OF
REAL TIME AND OBSERVED TIME DIFFERENCE VALUES INTIME   Grant   7882   DE  
30.03.1999   99945702.1 EP1068762   TRACKING OF REAL TIME AND OBSERVED TIME
DIFFERENCE VALUES INTIME   Grant   7882   EP   30.03.1999   99945702.1 JP4059626
  TRACKING OF REAL TIME AND OBSERVED TIME DIFFERENCE VALUES INTIME   Grant  
7882   JP   30.03.1999   2000-544146 NL1068762   TRACKING OF REAL TIME AND
OBSERVED TIME DIFFERENCE VALUES INTIME   Grant   7882   NL   30.03.1999  
99945702.1 NO325596   TRACKING OF REAL TIME AND OBSERVED TIME DIFFERENCE VALUES
INTIME   Grant   7882   NO   30.03.1999   20004893 US6456237   TRACKING OF REAL
TIME AND OBSERVED TIME DIFFERENCE VALUES INTIME   Grant   7882   US   30.03.1999
  09/677114 GB2370183   NBR POOL FOR SIMA NETWORK   Grant   7959   GB  
20.7.1999   30514.4 US6249816   NBR POOL FOR SIMA NETWORK   Grant   7959   US  
22.7.1998   09/120607 DE69935006.9   System and method for prioritizing
multicast packets in a network service class utilizing a priority-based quality
of service   Grant   7960   DE   9.12.1999   99966074.9 EP1135962   System and
method for prioritizing multicast packets in a network service class utilizing a
priority-based quality of service   Grant   7960   EP   9.12.1999   99966074.9
FR1135962   System and method for prioritizing multicast packets in a network
service class utilizing a priority-based quality of service   Grant   7960   FR
  9.12.1999   99966074.9

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 23

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
GB1135962   System and method for prioritizing multicast packets in a network
service class utilizing a priority-based quality of service   Grant   7960   GB
  9.12.1999   99966074.9 IT1135962   System and method for prioritizing
multicast packets in a network service class utilizing a priority-based quality
of service   Grant   7960   IT   9.12.1999   99966074.9 SE1135962   System and
method for prioritizing multicast packets in a network service class utilizing a
priority-based quality of service   Grant   7960   SE   9.12.1999   99966074.9
US6549938   System and method for prioritizing multicast packets in a network
service class utilizing a priority-based quality of service   Grant   7960   US
  10.12.1998   09/209182 US6466794   CHANNEL ALLOCATION   Grant   10215   US  
21.01.1998   09/357180 CNZL97192088.5   MT SMS QUEUING AT THE VISITED MSC  
Grant   10609   CN   04.02.1997   97192088.5 FI102346   MT SMS QUEUING AT THE
VISITED MSC   Grant   10609   FI   05.02.1996   FI 960523 US6463291   MT SMS
QUEUING AT THE VISITED MSC   Grant   10609   US   04.02.1997   09/117701
CA2250037   SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732   CA  
27.3.1997   2250037 CNZL97194117.3   SPEECH TRANSMISSION IN A PACKET NETWORK  
Grant   10732   CN   27.3.1997   97194117.3 DE69738106.4   SPEECH TRANSMISSION
IN A PACKET NETWORK   Grant   10732   DE   27.3.1997   97908301.1 EP894383  
SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732   EP   27.3.1997  
97908301.1 ES894383   SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732  
ES   27.3.1997   97908301.1 FI103456   SPEECH TRANSMISSION IN A PACKET NETWORK  
Grant   10732   FI   29.3.1996   961442 FR894383   SPEECH TRANSMISSION IN A
PACKET NETWORK   Grant   10732   FR   27.3.1997   97908301.1 GB894383   SPEECH
TRANSMISSION IN A PACKET NETWORK   Grant   10732   GB   27.3.1997   97908301.1
HK1017189   SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732   HK  
27.4.1999   99101866.1 IN206503   SPEECH TRANSMISSION IN A PACKET NETWORK  
Grant   10732   IN   20.3.1997   IN 588/MAS/97 IT894383   SPEECH TRANSMISSION IN
A PACKET NETWORK   Grant   10732   IT   27.3.1997   97908301.1 PH1-1997-55861  
SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732   PH   17.3.1997  
I-55861 US6738374   SPEECH TRANSMISSION IN A PACKET NETWORK   Grant   10732   US
  27.3.1997   09/155426 US6085100   METHOD OF ROUTING REPLY SHORT MESSAGES  
Grant   10762   US   02.01.1998   09/125752 CNZL98807025.1   ROUTING SHORT
MESSAGES   Grant   10765   CN   02.06.1998   98807025.1 DE69834402.2   ROUTING
SHORT MESSAGES   Grant   10765   DE   02.06.1998   98924342.3 EP992164   ROUTING
SHORT MESSAGES   Grant   10765   EP   02.06.1998   98924342.3 ES992164   ROUTING
SHORT MESSAGES   Grant   10765   ES   02.06.1998   98924342.3 FI109511   ROUTING
OF MOBILE ORIGINATED SHORT MESSAGES (MO-SM) FORM SMSC TO THE RIGHT   Grant  
10765   FI   03.06.1997   FI 972357 FR992164   ROUTING SHORT MESSAGES   Grant  
10765   FR   02.06.1998   98924342.3 GB992164   ROUTING SHORT MESSAGES   Grant  
10765   GB   02.06.1998   98924342.3 IT992164   ROUTING SHORT MESSAGES   Grant  
10765   IT   02.06.1998   98924342.3 JP3988836   ROUTING SHORT MESSAGES   Grant
  10765   JP   02.06.1998   11-501673

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 24

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
NL992164   ROUTING SHORT MESSAGES   Grant   10765   NL   02.06.1998   98924342.3
SE992164   ROUTING SHORT MESSAGES   Grant   10765   SE   02.06.1998   98924342.3
US6292669   ROUTING SHORT MESSAGES   Grant   10765   US   02.06.1998   09/454946
US6571284   RADIOTOISTINTEN AUTOMAATTINEN VIRITYS   Grant   10780   US  
02.01.1998   09/331764 CNZL00816538.6   CALL ROUTING IN A TELECOMMUNICATION
SYSTEM   Grant   10906   CN   29.11.2000   816538.6 EP1234418   CALL ROUTING IN
A TELECOMMUNICATION SYSTEM   Grant   10906   EP   29.11.2000   985284.9
GB1234418   CALL ROUTING IN A TELECOMMUNICATION SYSTEM   Grant   10906   GB  
29.11.2000   985284.9 US7606261   CALL ROUTING IN A TELECOMMUNICATION SYSTEM  
Grant   10906   US   29.11.2000   10/153180 CNZL01810732.X   MANAGEMENT OF
SUBSCRIBER DATA IN MOBILE SYSTEM   Grant   10919   CN   04.06.2001   01810732.X
DE60115454.1   MANAGEMENT OF SUBSCRIBER DATA IN MOBILE SYSTEM   Grant   10919  
DE   04.06.2001   1938289.4 EP1303942   MANAGEMENT OF SUBSCRIBER DATA IN MOBILE
SYSTEM   Grant   10919   EP   04.06.2001   1938289.4 ES1303942   MANAGEMENT OF
SUBSCRIBER DATA IN MOBILE SYSTEM   Grant   10919   ES   04.06.2001   1938289.4
FI111594   IP-TEKNIIKAN JA WEB-SIVUJEN HYÖDYNTÄMINEN
MATKAPUHELINVERKONTILAAJATIETOJEN   Grant   10919   FI   05.06.2000   20001339
FR1303942   MANAGEMENT OF SUBSCRIBER DATA IN MOBILE SYSTEM   Grant   10919   FR
  04.06.2001   1938289.4 GB1303942   MANAGEMENT OF SUBSCRIBER DATA IN MOBILE
SYSTEM   Grant   10919   GB   04.06.2001   1938289.4 IT1303942   MANAGEMENT OF
SUBSCRIBER DATA IN MOBILE SYSTEM   Grant   10919   IT   04.06.2001   1938289.4
US20040038679   MANAGEMENT OF SUBSCRIBER DATA IN MOBILE SYSTEM   Pending   10919
  US   04.06.2001   10/297333 US7012924   Process and unit for configuring or
monitoring ATM devices comprising registers   Grant   10969   US   11.1.2000  
09/889522 CA2287227   Method to combine the radio and fixed network transmission
channels effectively in the fixed   Grant   11159   CA   09.04.1998   2287227
CNZL98804385.8   DATA TRANSMISSION IN A MOBILE NETWORK   Grant   11159   CN  
09.04.1998   98804385.8 DE69834917.2   Method to combine the radio and fixed
network transmission channels effectively in the fixed   Grant   11159   DE  
09.04.1998   98913785.6 EP985288   Method to combine the radio and fixed network
transmission channels effectively in the fixed   Grant   11159   EP   09.04.1998
  98913785.6 FR985288   Method to combine the radio and fixed network
transmission channels effectively in the fixed   Grant   11159   FR   09.04.1998
  98913785.6

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 25

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
GB985288   Method to combine the radio and fixed network transmission channels
effectively in the fixed   Grant   11159   GB   09.04.1998   98913785.6 IT985288
  Method to combine the radio and fixed network transmission channels
effectively in the fixed   Grant   11159   IT   09.04.1998   98913785.6
US6353605   Method to combine the radio and fixed network transmission channels
effectively in the fixed   Grant   11159   US   09.04.1998   09/418660
DE69733613.1   ROUTING OF PACKETS IN A TELECOMMUNICATIONS SYSTEM   Grant   11162
  DE   27.10.1997   97910478.3 EP941592   ROUTING OF PACKETS IN A
TELECOMMUNICATIONS SYSTEM   Grant   11162   EP   27.10.1997   97910478.3
FR941592   ROUTING OF PACKETS IN A TELECOMMUNICATIONS SYSTEM   Grant   11162  
FR   27.10.1997   97910478.3 GB941592   ROUTING OF PACKETS IN A
TELECOMMUNICATIONS SYSTEM   Grant   11162   GB   27.10.1997   97910478.3
IT941592   ROUTING OF PACKETS IN A TELECOMMUNICATIONS SYSTEM   Grant   11162  
IT   27.10.1997   97910478.3 US6870839   CROSS-CONNECTING SUB-TIMESLOT DATA
RATES   Grant   11338   US   21.9.1999   09/400645 CNZL98812499.8   CALLING
SUBSCRIBER VALIDATION   Grant   11399   CN   23.12.1998   98812499.8
DE69829118.2   CALLING SUBSCRIBER VALIDATION   Grant   11399   DE   23.12.1998  
98962457.2 EP1053626   CALLING SUBSCRIBER VALIDATION   Grant   11399   EP  
23.12.1998   98962457.2 GB1053626   CALLING SUBSCRIBER VALIDATION   Grant  
11399   GB   23.12.1998   98962457.2 US6678368   CALLING SUBSCRIBER VALIDATION  
Grant   11399   US   23.12.1998   09/594334 US6345091   Telecommunication system
and method for implementing an ISDN PBX interface   Grant   11406   US  
16.2.1999   09/641381 EP1013132   SWITCH ARRANGEMENT   Grant   11590   EP  
14.7.1998   98935047.5 GB1013132   SWITCH ARRANGEMENT   Grant   11590   GB  
14.7.1998   98935047.5 US6735203   SWITCH ARRANGEMENT   Grant   11590   US  
14.7.1998   09/480235 DE69838103.3   BUFFER MANAGEMENT   Grant   11602   DE  
27.10.1998   98950138.2 EP1031253   BUFFER MANAGEMENT   Grant   11602   EP  
27.10.1998   98950138.2 FR1031253   BUFFER MANAGEMENT   Grant   11602   FR  
27.10.1998   98950138.2 US6549541   BUFFER MANAGEMENT   Grant   11602   US  
27.10.1998   09/557467 US6954426   METHOD AND SYSTEM FOR ROUTING IN AN ATM
NETWORK   Grant   11674   US   31.5.1999   09/728615 CA2276374   SCP.N OHJAAMAN
LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   CA   26.10.1998  
2276374 CN98802213.3   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN
  Grant   14028   CN   26.10.1998   98802213.3 DE69828151.9   SCP.N OHJAAMAN
LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   DE   26.10.1998  
98950132.5

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 26

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
EP956714   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant  
14028   EP   26.10.1998   98950132.5 ES956714   SCP.N OHJAAMAN LISÄVALINNAN
KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   ES   26.10.1998   98950132.5
FI105981   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant  
14028   FI   30.10.1997   974100 FR956714   SCP.N OHJAAMAN LISÄVALINNAN
KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   FR   26.10.1998   98950132.5
GB956714   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant  
14028   GB   26.10.1998   98950132.5 IT956714   SCP.N OHJAAMAN LISÄVALINNAN
KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   IT   26.10.1998   98950132.5
JP4317271   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN MONIPUOLISTAMINEN   Grant  
14028   JP   26.10.1998   11-530114 US6393121   SCP.N OHJAAMAN LISÄVALINNAN
KERÄÄMISEN MONIPUOLISTAMINEN   Grant   14028   US   26.10.1998   09/331874
EP1232646   MENETELMÄ GSM-TILAAJAN LASKUTUKSEN OHJAAMISEKSI KESKITETYN
SSP-KESKUKSEN   Publication   14208   EP   23.11.2000   981400.5 US6980791  
MENETELMÄ GSM-TILAAJAN LASKUTUKSEN OHJAAMISEKSI KESKITETYN SSP-KESKUKSEN   Grant
  14208   US   23.11.2000   10/152353 EP1142236   Data transmission method and a
network element   Publication   14268   EP   23.12.1999   99967599.4 JP4477240  
Data transmission method and a network element   Grant   14268   JP   23.12.1999
  2000-591759 US7792092   Data transmission method and a network element   Grant
  14268   US   23.12.1999   09/868819 US6466790   SOLSA AND GPRS   Grant   14541
  US   17.01.2000   09/903865 US7031318   Selection of a virtual path or channel
in a communications network   Grant   14633   US   20.4.2000   10/013634
US7050403   PACKET LENGTH CLASSIFICATION   Grant   14670   US   12.04.1999  
09/970754 BR9917334   TRANSMISSION AND INTERCONNECTION METHOD   Publication  
14734   BR   31.05.1999   PI9917334.4 CA2374847   TRANSMISSION AND
INTERCONNECTION METHOD   Grant   14734   CA   31.05.1999   2374847
CNZL99816695.2   TRANSMISSION AND INTERCONNECTION METHOD   Grant   14734   CN  
31.05.1999   99816695.2 JP3782348   TRANSMISSION AND INTERCONNECTION METHOD  
Grant   14734   JP   31.05.1999   2001-500582 KR700080   TRANSMISSION AND
INTERCONNECTION METHOD   Grant   14734   KR   31.05.1999   7015377/2001
US7072358   TRANSMISSION AND INTERCONNECTION METHOD   Grant   14734   US  
31.05.1999   09/997200 DE69940526.2   IP TELEPHONY GATEWAY FOR SOLUTION FOR
TELECOM SWITCHES   Grant   14777   DE   14.5.1999   99973857.8

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 27

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
EP1179266   IP TELEPHONY GATEWAY FOR SOLUTION FOR TELECOM SWITCHES   Grant  
14777   EP   14.5.1999   99973857.8 FR1179266   IP TELEPHONY GATEWAY FOR
SOLUTION FOR TELECOM SWITCHES   Grant   14777   FR   14.5.1999   99973857.8
GB1179266   IP TELEPHONY GATEWAY FOR SOLUTION FOR TELECOM SWITCHES   Grant  
14777   GB   14.5.1999   99973857.8 US 11/448132   IP TELEPHONY GATEWAY FOR
SOLUTION FOR TELECOM SWITCHES   N/A   14777   US   7.6.2006   11/448132
US7075923   IP TELEPHONY GATEWAY FOR SOLUTION FOR TELECOM SWITCHES   Grant  
14777   US   14.5.1999   10/002242 DE69917686.7   Connection management in ATM
based network and in ATM network elements   Grant   14786   DE   23.12.1999  
99968379 EP1245130   Connection management in ATM based network and in ATM
network elements   Grant   14786   EP   23.12.1999   99968379 US7467209  
Connection management in ATM based network and in ATM network elements   Grant  
14786   US   23.12.1999   10/149734 CA2375995   ARCHITECTURE FOR IP TEPELHONY
NETWORK WITH MOBILITY SUPPORT   Grant   14926   CA   12.06.2000   2375995
CN811870.1   ARCHITECTURE FOR IP TEPELHONY NETWORK WITH MOBILITY SUPPORT   Grant
  14926   CN   12.06.2000   811870.1 US7502339   ARCHITECTURE FOR IP TEPELHONY
NETWORK WITH MOBILITY SUPPORT   Grant   14926   US   21.06.1999   09/337330
BR13975   RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Publication   15038  
BR   13.09.2000   PI0013975.0 CA2384290   RELOCATION OF RRC PROTOCOL IN SRNS
RELOCATION   Grant   15038   CA   13.09.2000   2384290 CNZL00812876.6  
RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant   15038   CN   13.09.2000
  812876.6 DE60044939.4   RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant
  15038   DE   13.09.2000   966045.7 EP1212919   RELOCATION OF RRC PROTOCOL IN
SRNS RELOCATION   Grant   15038   EP   13.09.2000   966045.7 ES1212919  
RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant   15038   ES   13.09.2000
  966045.7 GB1212919   RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant  
15038   GB   13.09.2000   966045.7 JP3602501   RELOCATION OF RRC PROTOCOL IN
SRNS RELOCATION   Grant   15038   JP   13.09.2000   524385/2001 KR531144  
RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant   15038   KR   13.09.2000
  7003438/2002 US7242933   RELOCATION OF RRC PROTOCOL IN SRNS RELOCATION   Grant
  15038   US   13.09.2000   10/088452 AU773182   SYNCHRONIZATION OF PROTOCOL
REMAPPING   Grant   15081   AU   11.10.1999   63372/99 BE1221212  
SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081   BE   11.10.1999  
99950691.8 CA2385914   SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081  
CA   11.10.1999   2385914

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 28

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
CH1221212   SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081   CH  
11.10.1999   99950691.8 CNZL99816942.0   SYNCHRONIZATION OF PROTOCOL REMAPPING  
Grant   15081   CN   11.10.1999   99816942 DE69923611.8   SYNCHRONIZATION OF
PROTOCOL REMAPPING   Grant   15081   DE   11.10.1999   99950691.8 EP1221212  
SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081   EP   11.10.1999  
99950691.8 ES1221212   SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081  
ES   11.10.1999   99950691.8 FR1221212   SYNCHRONIZATION OF PROTOCOL REMAPPING  
Grant   15081   FR   11.10.1999   99950691.8 GB1221212   SYNCHRONIZATION OF
PROTOCOL REMAPPING   Grant   15081   GB   11.10.1999   99950691.8 IT1221212  
SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081   IT   11.10.1999  
99950691.8 JP3694266   SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081  
JP   11.10.1999   2001-530235 KR621232   SYNCHRONIZATION OF PROTOCOL REMAPPING  
Grant   15081   KR   11.10.1999   7004651/2002 NL1221212   SYNCHRONIZATION OF
PROTOCOL REMAPPING   Grant   15081   NL   11.10.1999   99950691.8 SE1221212  
SYNCHRONIZATION OF PROTOCOL REMAPPING   Grant   15081   SE   11.10.1999  
99950691.8 US7720048   Channel allocation in a network element between at least
two networks   Grant   15251   US   11.4.2001   10/297764 JP4357835   PROVIDING
MT SERVICES FOR UNREGISTERED SUBSCRIBERS IN R2000IM NETWORKS   Grant   15483  
JP   04.01.2002   2002-555050 JP4929248   PROVIDING MT SERVICES FOR UNREGISTERED
SUBSCRIBERS IN R2000IM NETWORKS   Grant   15483   JP   06.08.2008   2008-202743
US7043246   PROVIDING MT SERVICES FOR UNREGISTERED SUBSCRIBERS IN R2000IM
NETWORKS   Grant   15483   US   04.01.2002   10/035339 CNZL00819649.4  
MULTIMEDIA MESSAGING DIGITAL PRINT DESIGNATION FORMAT   Grant   15513   CN  
16.06.2000   819649.4 DE60010529.6   MULTIMEDIA MESSAGING DIGITAL PRINT
DESIGNATION FORMAT   Grant   15513   DE   16.06.2000   942088.6 EP1295465  
MULTIMEDIA MESSAGING DIGITAL PRINT DESIGNATION FORMAT   Grant   15513   EP  
16.06.2000   942088.6 FR1295465   MULTIMEDIA MESSAGING DIGITAL PRINT DESIGNATION
FORMAT   Grant   15513   FR   16.06.2000   942088.6 GB1295465   MULTIMEDIA
MESSAGING DIGITAL PRINT DESIGNATION FORMAT   Grant   15513   GB   16.06.2000  
942088.6 US7986422   MULTIMEDIA MESSAGING DIGITAL PRINT DESIGNATION FORMAT  
Grant   15513   US   16.06.2000   10/296891 US6934280   Multiple services
emulation over a single network service   Grant   16675   US   4.5.2000  
09/565675 US7353278   SUBSCRIPTION OF EVENTS IN IMS FROM AN EXTERNAL NETWORK  
Grant   16712   US   04.06.2003   10/517532 CN200480014430   TRANSMITTING KEY
LOAD/THROUGHPUT FIGURES FOR CLUSTER NODES IN HEARTBEAT   Grant   16875   CN  
24.05.2004   200480014430 EP1627316   TRANSMITTING KEY LOAD/THROUGHPUT FIGURES
FOR CLUSTER NODES IN HEARTBEAT   Publication   16875   EP   24.05.2004  
4734532.7

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 29

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
JP4129473   TRANSMITTING KEY LOAD/THROUGHPUT FIGURES FOR CLUSTER NODES IN
HEARTBEAT   Grant   16875   JP   24.05.2004   2006-508328 US7546366  
TRANSMITTING KEY LOAD/THROUGHPUT FIGURES FOR CLUSTER NODES IN HEARTBEAT   Grant
  16875   US   31.07.2003   10/630972 DE69727641.4   METHOD FOR SENDING A SECURE
MESSAGE IN A TELECOMMUNICATION SYSTEM   Grant   17007   DE   04.11.1997  
97308890.9 EP841770   METHOD FOR SENDING A SECURE MESSAGE IN A TELECOMMUNICATION
SYSTEM   Grant   17007   EP   04.11.1997   97308890.9 FR841770   METHOD FOR
SENDING A SECURE MESSAGE IN A TELECOMMUNICATION SYSTEM   Grant   17007   FR  
04.11.1997   97308890.9 GB841770   METHOD FOR SENDING A SECURE MESSAGE IN A
TELECOMMUNICATION SYSTEM   Grant   17007   GB   04.11.1997   97308890.9
US5909491   METHOD FOR SENDING A SECURE MESSAGE IN A TELECOMMUNICATIONSSYSTEM  
Grant   17007   US   06.11.1996   08/744682 US6996195   MMSE INTERPOLATION
TECHNIQUES FOR THE LEAST SQUARES CHANNELESTIMATE IN STC   Grant   17122   US  
21.12.2000   09/746376 CN2806506.9   CROSS SESSION DICTIONARY FOR COMPRESSION OF
TEXT-BASED MESSAGES   Grant   17233   CN   11.03.2002   2806506.9 DE60243027.5  
CROSS SESSION DICTIONARY FOR COMPRESSION OF TEXT-BASED MESSAGES   Grant   17233
  DE   11.03.2002   02707033.3 EP1378064   CROSS SESSION DICTIONARY FOR
COMPRESSION OF TEXT-BASED MESSAGES   Allowance   17233   EP   11.03.2002  
2707033.3 IN223183   CROSS SESSION DICTIONARY FOR COMPRESSION OF TEXT-BASED
MESSAGES   Grant   17233   IN   11.03.2002   1420/CHENP/2 RU2273091   CROSS
SESSION DICTIONARY FOR COMPRESSION OF TEXT-BASED MESSAGES   Grant   17233   RU  
11.03.2002   2003130270 US7155173   CROSS SESSION DICTIONARY FOR COMPRESSION OF
TEXT-BASED MESSAGES   Grant   17233   US   17.12.2001   10/024412 US7693492  
CROSS SESSION DICTIONARY FOR COMPRESSION OF TEXT-BASED MESSAGES   Grant   17233
  US   12.09.2005   11/225263 DE60331071   GPRS/UMTS GGSN/IGSN ACTING AS MOBILE
IP PROXY   Grant   17242   DE   17.07.2003   3765225.2 EP1523840   GPRS/UMTS
GGSN/IGSN ACTING AS MOBILE IP PROXY   Grant   17242   EP   17.07.2003  
3765225.2 FR1523840   GPRS/UMTS GGSN/IGSN ACTING AS MOBILE IP PROXY   Grant  
17242   FR   17.07.2003   3765225.2 GB1523840   GPRS/UMTS GGSN/IGSN ACTING AS
MOBILE IP PROXY   Grant   17242   GB   17.07.2003   3765225.2 US7218618  
GPRS/UMTS GGSN/IGSN ACTING AS MOBILE IP PROXY   Grant   17242   US   19.07.2002
  10/198599 US6128659   Method and apparatus for resolving dynamic channel
assignment conflict in AAL2 negotiation procedure   Grant   17304   US  
24.2.1998   09/028804

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 30

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
DE69901031.4   Method and apparatus for efficient switching of partial minicells
in ATM adaptation layer 2   Grant   17307   DE   19.5.1999   99924367.8
EP1080601   Method and apparatus for efficient switching of partial minicells in
ATM adaptation layer 2   Grant   17307   EP   19.5.1999   99924367.8 US6449276  
Method and apparatus for efficient switching of partial minicells in ATM
adaptation layer 2   Grant   17307   US   20.5.1998   09/082031 US6717948  
Knowledge-based connection admission method and apparatus for providing
efficient multiplexing of data and speech over AAL2   Grant   17309   US  
30.7.1998   09/126835 CNZL00804632.8   GENERIC LABEL ENCAPSULATION PROTOCOL FOR
CARRYING LABEL SWITCHED PACKETS   Grant   17315   CN   09.03.2000   804632.8
US6331978   GENERIC LABEL ENCAPSULATION PROTOCOL FOR CARRYING LABEL SWITCHED
PACKETS   Grant   17315   US   09.03.1999   09/264758 DE60039288   MINI PACKET
SWITCHING IN IP BASED CELLULAR ACCESS NETWORKS   Grant   17326   DE   03.03.2000
  917722.1 EP1157506   MINI PACKET SWITCHING IN IP BASED CELLULAR ACCESS
NETWORKS   Grant   17326   EP   03.03.2000   917722.1 FR1157506   MINI PACKET
SWITCHING IN IP BASED CELLULAR ACCESS NETWORKS   Grant   17326   FR   03.03.2000
  917722.1 GB1157506   MINI PACKET SWITCHING IN IP BASED CELLULAR ACCESS
NETWORKS   Grant   17326   GB   03.03.2000   917722.1 IT29517 BE/2008   MINI
PACKET SWITCHING IN IP BASED CELLULAR ACCESS NETWORKS   Grant   17326   IT  
03.03.2000   917722.1 US6366961   METHOD AND APPARATUS FOR PROVIDING MINI PACKET
SWITCHING INIP BASED   Grant   17326   US   03.03.1999   09/262148 DE60234466.2
  Mechanism to create pinhole for existing session in middlebox   Grant   17439
  DE   6.12.2002   2788297.6 EP1451705   Mechanism to create pinhole for
existing session in middlebox   Grant   17439   EP   6.12.2002   2788297.6
US7420943   Mechanism to create pinhole for existing session in middlebox  
Grant   17439   US   6.12.2002   10/314494 CN200580013835   CORRELATION OF
SERVICE INSTANCE, R-P CONNECTION AND RADIO CONNECTION IN   Grant   17746   CN  
10.03.2005   200580013835 EP1776644   CORRELATION OF SERVICE INSTANCE, R-P
CONNECTION AND RADIO CONNECTION IN   Publication   17746   EP   10.03.2005  
5725368.4 IN243980   CORRELATION OF SERVICE INSTANCE, R-P CONNECTION AND RADIO
CONNECTION IN   Grant   17746   IN   10.03.2005   5366/DELNP/2 JP4672002  
CORRELATION OF SERVICE INSTANCE, R-P CONNECTION AND RADIO CONNECTION IN   Grant
  17746   JP   10.03.2005   2007-503048

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 31

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7558283   CORRELATION OF SERVICE INSTANCE, R-P CONNECTION AND RADIO CONNECTION
IN   Grant   17746   US   02.03.2005   11/071492 ZA2006/8432   CORRELATION OF
SERVICE INSTANCE, R-P CONNECTION AND RADIO CONNECTION IN CDMA2000 NETWORK  
Grant   17746   ZA   10.03.2005   2006/8432 CN200580026870   CELLULAR ENABLED
WLAN OPERATION CONFIGURATION   Grant   17918   CN   23.06.2005   200580026870
EP1767009   CELLULAR ENABLED WLAN OPERATION CONFIGURATION   Local filing   17918
  EP   23.06.2005   5754686.3 TW94121076   CELLULAR ENABLED WLAN OPERATION
CONFIGURATION   Allowance   17918   TW   24.06.2005   94121076 US7289807  
CELLULAR ENABLED WLAN OPERATION CONFIGURATION   Grant   17918   US   23.06.2005
  11/159700 US6408063   A SUBSCRIBER RELATED INFO TO B-SUBSCRIBER BEFORE CALL IS
ANSWERED   Grant   18052   US   05.10.1999   09/412926 CNZL00806049.5   ROTATING
SCH TRANSMISSION   Grant   18319   CN   07.04.2000   806049.5 DE60039231.7  
ROTATING SCH TRANSMISSION   Grant   18319   DE   07.04.2000   920976.8 EP1166589
  ROTATING SCH TRANSMISSION   Grant   18319   EP   07.04.2000   920976.8
FR1166589   ROTATING SCH TRANSMISSION   Grant   18319   FR   07.04.2000  
920976.8 GB1166589   ROTATING SCH TRANSMISSION   Grant   18319   GB   07.04.2000
  920976.8 IT1166589   ROTATING SCH TRANSMISSION   Grant   18319   IT  
07.04.2000   920976.8 NL1166589   ROTATING SCH TRANSMISSION   Grant   18319   NL
  07.04.2000   920976.8 US6973060   ROTATING SCH TRANSMISSION   Grant   18319  
US   03.01.2000   09/476500 AT1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION
TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   AT   18.10.2001  
1980558.9 BE1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST
DEPLOYMENT OF LCS IN   Grant   18965   BE   18.10.2001   1980558.9 BRPI0114863-
  ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN  
Publication   18965   BR   18.10.2001   PI0114863.0 CA2426082   ASSOCIATION OF
TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965  
CA   18.10.2001   2426082 CH1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO
ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   CH   18.10.2001   1980558.9
CNZL01817866.9   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST
DEPLOYMENT OF LCS IN   Grant   18965   CN   18.10.2001   1817866.9 DE60115947  
ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN  
Grant   18965   DE   18.10.2001   1980558.9 EP1330933   ASSOCIATION OF TLLI AND
SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   EP  
18.10.2001   1980558.9 ES1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO
ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   ES   18.10.2001   1980558.9

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 32

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
FI111044   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF
LCS IN   Grant   18965   FI   24.10.2000   20002337 FR1330933   ASSOCIATION OF
TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965  
FR   18.10.2001   1980558.9 GB1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION
TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   GB   18.10.2001  
1980558.9 IT1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST
DEPLOYMENT OF LCS IN   Grant   18965   IT   18.10.2001   1980558.9 JP4638470  
ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN  
Grant   18965   JP   05.09.2007   2007-230678 KR509575   ASSOCIATION OF TLLI AND
SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   KR  
18.10.2001   20037005573 NL1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO
ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   NL   18.10.2001   1980558.9
SE1330933   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF
LCS IN   Grant   18965   SE   18.10.2001   1980558.9 SG95367   ASSOCIATION OF
TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965  
SG   18.10.2001   200301203.6 US7126940   ASSOCIATION OF TLLI AND SCCP
CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS IN   Grant   18965   US   23.10.2001
  10/004084 ZA2003/3108   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST
DEPLOYMENT OF LCS IN GERAN, SDOMAIN   Grant   18965   ZA   18.10.2001  
2003/3108 US7647374   OPTIMIZED SIP SIGNALING FOR MULTIPLE SIMULTANEOUS SIP
SESSIONS   Grant   19120   US   03.07.2001   10/483006 CN1701329   A METHOD FOR
COLLECTING USAGE BASED INFORMATION FOR CHARGING   Allowance   19264   CN  
11.03.2003   3806589.4 EP1500012   A METHOD FOR COLLECTING USAGE BASED
INFORMATION FOR CHARGING   Publication   19264   EP   11.03.2003   3706810.3
US7860806   A METHOD FOR COLLECTING USAGE BASED INFORMATION FOR CHARGING   Grant
  19264   US   12.03.2002   10/096712 EP1451994   Method and system for handling
network congestion   Abandoned   19277   EP   23.11.2001   1274740.8 US7782777  
Method and system for handling network congestion   Grant   19277   US  
23.11.2001   10/495011 DE60307707.2   SIMPLE ADMISSION CONTROL FOR IP BASED
RADIO ACCESS NETWORKS   Grant   19437   DE   20.03.2003   3251763.3 EP1347603  
SIMPLE ADMISSION CONTROL FOR IP BASED RADIO ACCESS NETWORKS   Grant   19437   EP
  20.03.2003   3251763.3 FR1347603   SIMPLE ADMISSION CONTROL FOR IP BASED RADIO
ACCESS NETWORKS   Grant   19437   FR   20.03.2003   3251763.3

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 33

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7489632   SIMPLE ADMISSION CONTROL FOR IP BASED RADIO ACCESS NETWORKS   Grant
  19437   US   22.03.2002   10/105067 EP1500209   NEW CLIPPING METHOD   Grant  
23720   EP   29.04.2003   3722635.4 GB1500209   NEW CLIPPING METHOD   Grant  
23720   GB   29.04.2003   3722635.4 US7940857   NEW CLIPPING METHOD   Grant  
23720   US   29.04.2003   10/511759 EP1579640   PRIORITIZED RLC RETRANSMISSIONS,
WITH MAC BUFFERING   Publication   23857   EP   01.12.2003   3775703.6 US7489691
  PRIORITIZED RLC RETRANSMISSIONS, WITH MAC BUFFERING   Grant   23857   US  
23.12.2002   10/325736 BE1186119   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS
  Grant   24835   BE   06.07.2000   9944091.8 CH1186119   METHOD FOR
TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   CH   06.07.2000   9944091.8
CN101969326   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Publication  
24835   CN   28.10.2010   201010526581 CN1360764   METHOD FOR TRANSMITTING A
SEQUENCE OF SYMBOLS   Publication   24835   CN   06.07.2000   810081
DE60010882.1   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835  
DE   06.07.2000   944091.8 EP1186119   METHOD FOR TRANSMITTING A SEQUENCE OF
SYMBOLS   Opposition   24835   EP   06.07.2000   944091.8 ES1186119   METHOD FOR
TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   ES   06.07.2000   944091.8
FI111438   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   FI  
09.07.1999   991589 FR1186119   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS  
Grant   24835   FR   06.07.2000   944091.8 GB1186119   METHOD FOR TRANSMITTING A
SEQUENCE OF SYMBOLS   Grant   24835   GB   06.07.2000   944091.8 IT1186119  
METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   IT   06.07.2000
  944091.8 JP3977640   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant  
24835   JP   06.07.2000   2001-509178 KR449817   METHOD FOR TRANSMITTING A
SEQUENCE OF SYMBOLS   Grant   24835   KR   06.07.2000   2001-7016957 NL1186119  
METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   NL   06.07.2000
  944091.8 SE1186119   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant  
24835   SE   06.07.2000   944091.8

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 34

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7724720   METHOD FOR TRANSMITTING A SEQUENCE OF SYMBOLS   Grant   24835   US  
17.07.2006   11/457879 US20080144570   METHOD AND APPARRATUS OF SCHEDULING AND
MODULATION/CODING SELECTION FOR   Pending   25862   US   21.02.2008   12/035133
US6901046   METHOD AND APPARRATUS OF SCHEDULING AND MODULATION/CODING SELECTION
FOR   Grant   25862   US   26.12.2001   10/025609 US7561509   METHOD AND
APPARRATUS OF SCHEDULING AND MODULATION/CODING SELECTION FOR   Grant   25862  
US   26.07.2004   10/898354 US6665309   METHODS AND APPARATUS OF CHANNEL
ALLOCATION WITH CODE DIVISION MULTIPLEXING   Grant   25975   US   28.06.2002  
10/185402 US7050406   METHODS AND APPARATUS OF CHANNEL ALLOCATION WITH CODE
DIVISION MULTIPLEXING   Grant   25975   US   12.12.2003   10/735266 US7085257  
Network phonebook   Grant   26053   US   06.04.2000   09/544141 US6965562  
POOLING H.323 GATEWAYS TO RESTRICT WAN-LINK OVERLOADING   Grant   26126   US  
14.12.2000   09/735516 EP1073295   LOCATION UPDATE PROCEDURE IN INTERNATIONAL
(OR INTER OPERATIONAL) WIRELESS   Publication   26505   EP   28.07.2000  
306448.2 US7171209   LOCATION UPDATE PROCEDURE IN INTERNATIONAL (OR INTER
OPERATIONAL) WIRELESS   Grant   26505   US   30.03.2004   10/812171 DE60002904.2
  ASSEMBLY AND ASSOCIATED METHOD, FOR REMOTELY MONITORING A SURVEILLANCE   Grant
  27006   DE   14.09.2000   958915.1 EP1221149   ASSEMBLY AND ASSOCIATED METHOD,
FOR REMOTELY MONITORING A SURVEILLANCE   Grant   27006   EP   14.09.2000  
958915.1 FI1221149   ASSEMBLY AND ASSOCIATED METHOD, FOR REMOTELY MONITORING A
SURVEILLANCE   Grant   27006   FI   14.09.2000   958915.1 FR1221149   ASSEMBLY
AND ASSOCIATED METHOD, FOR REMOTELY MONITORING A SURVEILLANCE   Grant   27006  
FR   14.09.2000   958915.1 GB1221149   ASSEMBLY AND ASSOCIATED METHOD, FOR
REMOTELY MONITORING A SURVEILLANCE   Grant   27006   GB   14.09.2000   958915.1
SE1221149   ASSEMBLY AND ASSOCIATED METHOD, FOR REMOTELY MONITORING A
SURVEILLANCE   Grant   27006   SE   14.09.2000   958915.1 US6288641   REMOTE
AUDIO-SURVEILLANCE WITH A MOBILE PHONE   Grant   27006   US   15.09.1999  
09/396692 DE1197036   LICENSE CONTROL AT A GATEWAY SERVER   Grant   27008   DE  
07.06.2000   935241 EP1197036   LICENSE CONTROL AT A GATEWAY SERVER   Grant  
27008   EP   07.06.2000   935241 FI111583   LICENSE CONTROL AT A GATEWAY SERVER
  Grant   27008   FI   30.06.1999   991493 FR1197036   LICENSE CONTROL AT A
GATEWAY SERVER   Grant   27008   FR   07.06.2000   935241 GB1197036   LICENSE
CONTROL AT A GATEWAY SERVER   Grant   27008   GB   07.06.2000   935241 NL1197036
  LICENSE CONTROL AT A GATEWAY SERVER   Grant   27008   NL   07.06.2000   935241
US7193995   LICENSE CONTROL AT A GATEWAY SERVER   Grant   27008   US  
07.06.2000   10/019893

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 35

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7333946   TICKETING WITH PRINTING OPTION   Grant   27014   US   30.04.2001  
09/843718 FI111899   A BILLING SOLUTION FOR MULTIMEDIA MESSAGING   Grant   29648
  FI   16.06.2000   20001437 US7590225   A BILLING SOLUTION FOR MULTIMEDIA
MESSAGING   Grant   29648   US   15.06.2001   09/882756 US6930988   Method and
system for fast IP connectivity in a mobile network   Grant   30602   US  
28.10.2002   10/282926 DE60331848.7   MOBILE ROUTER COST METRIC FOR ROUTING
PROTOCOL UPDATES IN MOBILE ROUTER   Grant   30625   DE   08.10.2003   3751094.8
EP1559242   MOBILE ROUTER COST METRIC FOR ROUTING PROTOCOL UPDATES IN MOBILE
ROUTER   Grant   30625   EP   08.10.2003   3751094.8 GB1559242   MOBILE ROUTER
COST METRIC FOR ROUTING PROTOCOL UPDATES IN MOBILE ROUTER   Grant   30625   GB  
08.10.2003   3751094.8 KR745206   MOBILE ROUTER COST METRIC FOR ROUTING PROTOCOL
UPDATES IN MOBILE ROUTER   Grant   30625   KR   08.10.2003   7008153/2005
US7035940   MOBILE ROUTER COST METRIC FOR ROUTING PROTOCOL UPDATES IN MOBILE
ROUTER   Grant   30625   US   07.11.2002   10/290031 US6741555   ENHANCEMENT OF
EXPLICIT CONGESTION FOR NOTIFICATION (ECN) FOR WIRELESS NETWORK   Grant   31502
  US   14.6.2000   09/594463 CNZL02122854.X   METHOD OF TELLING A WIRELESS
CLIENT FROM A LOCAL SERVER   Grant   33025   CN   07.06.2002   02122854.X
DE60208990.5   METHOD OF TELLING A WIRELESS CLIENT FROM A LOCAL SERVER   Grant  
33025   DE   28.05.2002   2396076.8 EP1265420   METHOD OF TELLING A WIRELESS
CLIENT FROM A LOCAL SERVER   Grant   33025   EP   28.05.2002   2396076.8
ES1265420   METHOD OF TELLING A WIRELESS CLIENT FROM A LOCAL SERVER   Grant  
33025   ES   28.05.2002   2396076.8 FR1265420   METHOD OF TELLING A WIRELESS
CLIENT FROM A LOCAL SERVER   Grant   33025   FR   28.05.2002   2396076.8
GB1265420   METHOD OF TELLING A WIRELESS CLIENT FROM A LOCAL SERVER   Grant  
33025   GB   28.05.2002   2396076.8 IT1265420   METHOD OF TELLING A WIRELESS
CLIENT FROM A LOCAL SERVER   Grant   33025   IT   28.05.2002   2396076.8
US7085808   METHOD OF TELLING A WIRELESS CLIENT FROM A LOCAL SERVER   Grant  
33025   US   07.06.2001   09/876480 US7103681   ADAPTATION SYSTEM PROVIDING
TERMINAL-SPECIFIC URLS OF DOWNLOADABLE   Grant   36688   US   19.06.2003  
10/601278 EP1680879   METHOD OF INFORMING TERMINAL CAPABILITY TO NETWORK AFTER
START-UP OR ON   Publication   36740   EP   28.10.2004   4791765.3 US7478146  
METHOD OF INFORMING TERMINAL CAPABILITY TO NETWORK AFTER START-UP OR ON   Grant
  36740   US   03.11.2003   10/700346

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 36

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7627692   MULTIPLEXING OF COMPRESSED CONTROL AND USER-PLANE MESSAGES   Grant  
37366   US   30.01.2004   10/768343 CN200480020637   A MECHANISM FOR ENABLING A
MOBILE NODE TO ENGAGE IN IP SIGNALING WITH ITS OFF-   Grant   39894   CN  
23.06.2004   200480020637 DE602004033083   A MECHANISM FOR ENABLING A MOBILE
NODE TO ENGAGE IN IP SIGNALING WITH ITS OFF-   Grant   39894   DE   23.06.2004  
4743792.6 EP1645157   A MECHANISM FOR ENABLING A MOBILE NODE TO ENGAGE IN IP
SIGNALING WITH ITS OFF-   Grant   39894   EP   23.06.2004   4743792.6 GB1645157
  A MECHANISM FOR ENABLING A MOBILE NODE TO ENGAGE IN IP SIGNALING WITH ITS OFF-
  Grant   39894   GB   23.06.2004   4743792.6 PL1645157   A MECHANISM FOR
ENABLING A MOBILE NODE TO ENGAGE IN IP SIGNALING WITH ITS OFF-   Grant   39894  
PL   23.06.2004   4743792.6 RO1645157   A MECHANISM FOR ENABLING A MOBILE NODE
TO ENGAGE IN IP SIGNALING WITH ITS OFF-   Grant   39894   RO   23.06.2004  
4743792.6 SE1645157   A MECHANISM FOR ENABLING A MOBILE NODE TO ENGAGE IN IP
SIGNALING WITH ITS OFF-   Grant   39894   SE   23.06.2004   4743792.6 US7917152
  A MECHANISM FOR ENABLING A MOBILE NODE TO ENGAGE IN IP SIGNALING WITH ITS OFF-
  Grant   39894   US   12.02.2004   10/776502 AT1700419   INDICATING INITIAL
FLOOR STATE IN SDP   Grant   40217   AT   16.12.2004   4806376.2 AU2004309946  
INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   AU   16.12.2004  
2004309946 CH1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217  
CH   16.12.2004   4806376.2 CN200480041579   INDICATING INITIAL FLOOR STATE IN
SDP   Grant   40217   CN   16.12.2004   200480041579 CN200910126587   INDICATING
INITIAL FLOOR STATE IN SDP   Grant   40217   CN   16.03.2009   200910126587
DE1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   DE  
16.12.2004   4806376.2 EP1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant
  40217   EP   16.12.2004   4806376.2 ES1700419   INDICATING INITIAL FLOOR STATE
IN SDP   Grant   40217   ES   16.12.2004   4806376.2 FR1700419   INDICATING
INITIAL FLOOR STATE IN SDP   Grant   40217   FR   16.12.2004   4806376.2
GB1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   GB  
16.12.2004   4806376.2 HU1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant
  40217   HU   16.12.2004   4806376.2 IN3722/DELNP/2   INDICATING INITIAL FLOOR
STATE IN SDP   Filing   40217   IN   16.12.2004   3722/DELNP/2 IT1700419  
INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   IT   16.12.2004  
4806376.2 JP4078381   INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   JP
  16.12.2004   2006-546370 KR761805   INDICATING INITIAL FLOOR STATE IN SDP  
Grant   40217   KR   16.12.2004   2006-7014663 NL1700419   INDICATING INITIAL
FLOOR STATE IN SDP   Grant   40217   NL   16.12.2004   4806376.2 RO1700419  
INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   RO   16.12.2004  
4806376.2 SE1700419   INDICATING INITIAL FLOOR STATE IN SDP   Grant   40217   SE
  16.12.2004   4806376.2 TR1700419   INDICATING INITIAL FLOOR STATE IN SDP  
Grant   40217   TR   16.12.2004   4806376.2 US7920499   INDICATING INITIAL FLOOR
STATE IN SDP   Grant   40217   US   26.03.2004   10/809710 DE602005020445  
DISCOVERY OF V4-V6 INTERWORKING ROUTER   Grant   40233   DE   08.06.2005  
5748845.4 EP1759519   DISCOVERY OF V4-V6 INTERWORKING ROUTER   Grant   40233  
EP   08.06.2005   5748845.4

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 37

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
IN388/DELNP/20   DISCOVERY OF V4-V6 INTERWORKING ROUTER   Filing   40233   IN  
08.06.2005   388/DELNP/20 US7710964   DISCOVERY OF V4-V6 INTERWORKING ROUTER  
Grant   40233   US   20.08.2004   10/921849 EA10335   PS HANDOVER MECHANISM -
LLC SYCHRONISATION   Grant   40284   EA   18.02.2005   EA200601344/ EP1719352  
PS HANDOVER MECHANISM - LLC SYCHRONISATION   Publication   40284   EP  
18.02.2005   5717234.8 RU10335   PS HANDOVER MECHANISM - LLC SYCHRONISATION  
Grant   40284   RU   18.02.2005   200601344 US20080062930   PS HANDOVER
MECHANISM - LLC SYCHRONISATION   Pending   40284   US   14.09.2007   11/898773
US7333793   PS HANDOVER MECHANISM - LLC SYCHRONISATION   Grant   40284   US  
05.04.2004   10/816931 AU2005212893   HSDPA HS-DPCCH DUTY CYCLE   Grant   40312
  AU   14.02.2005   2005212893 CN200580010576   HSDPA HS-DPCCH DUTY CYCLE  
Grant   40312   CN   14.02.2005   200580010576 IN4685/DELNP/2   HSDPA HS-DPCCH
DUTY CYCLE   Filing   40312   IN   14.02.2005   4685/DELNP/2 JP4551902   HSDPA
HS-DPCCH DUTY CYCLE   Grant   40312   JP   14.02.2005   2006-553605
US20050278420   METHOD TO GET SUBCRIBER'S IDENTITIES FROM IMS BASED ON
IMSI.METHOD TO CHECK   Allowance   40322   US   26.04.2005   11/114216 EP1797693
  REQUEST RATE LIMITER   Publication   40333   EP   26.08.2005   5784113.2
US7583647   REQUEST RATE LIMITER   Grant   40333   US   24.02.2005   11/063967
EP1779697   SCHEDULING NODE B CHANGE DURING SHO   Publication   40609   EP  
12.08.2005   5772926.1 IN1569/DELNP/2   SCHEDULING NODE B CHANGE DURING SHO  
Local filing   40609   IN   12.08.2005   1569/DELNP/2 JP4954073   SCHEDULING
NODE B CHANGE DURING SHO   Grant   40609   JP   12.08.2005   2007-526603
KR927525   SCHEDULING NODE B CHANGE DURING SHO   Grant   40609   KR   12.08.2005
  2007-7006069 CN101044771   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER  
Publication   40773   CN   03.11.2004   200480044232 DE602004021646   LACK OF
CHANNEL CODINGS IMPLIES A HANDOVER   Grant   40773   DE   03.11.2004   4798766.4
DK1808029   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER   Grant   40773   DK  
03.11.2004   4798766.4 EP1808029   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER  
Grant   40773   EP   03.11.2004   4798766.4 GB1808029   LACK OF CHANNEL CODINGS
IMPLIES A HANDOVER   Grant   40773   GB   03.11.2004   4798766.4 IN2238/DELNP/2
  LACK OF CHANNEL CODINGS IMPLIES A HANDOVER   Local filing   40773   IN  
03.11.2004   2238/DELNP/2 JP4612050   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER
  Grant   40773   JP   03.11.2004   2007-539641 KR912629   LACK OF CHANNEL
CODINGS IMPLIES A HANDOVER   Grant   40773   KR   03.11.2004   2007-7010154
MYMY-142706-A   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER   Grant   40773   MY
  03.11.2004   PI20055102 PK783/2005   LACK OF CHANNEL CODINGS IMPLIES A
HANDOVER   Filing   40773   PK   24.08.2005   783/2005 RO1808029   LACK OF
CHANNEL CODINGS IMPLIES A HANDOVER   Grant   40773   RO   03.11.2004   4798766.4
TW94137753   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER   Filing   40773   TW  
28.10.2005   94137753 US20090156215   LACK OF CHANNEL CODINGS IMPLIES A HANDOVER
  Pending   40773   US   27.04.2007   11/666578

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 38

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US7283092   ENHANCED SWITCHED BEAM SMART ANTENNAS FOR TD-SCDMA   Grant   40837  
US   20.05.2005   11/133277 EP1842386   DOWNLINK DATA OPTIMIZATION FOR PS
HANDOVER   Publication   40985   EP   08.12.2005   5824117.5 HR39569   DOWNLINK
DATA OPTIMIZATION FOR PS HANDOVER   Publication   40985   HR   08.12.2005  
P200703056A RU2405285   DOWNLINK DATA OPTIMIZATION FOR PS HANDOVER   Grant  
40985   RU   08.12.2005   2007132872 UA93039   DOWNLINK DATA OPTIMIZATION FOR PS
HANDOVER   Grant   40985   UA   08.12.2005   2007 09534 US7817622   UMA WITH
OPTIMISED USER PLANE   Grant   41305   US   12.12.2005   11/298622 EP1964357  
SUBSCRIPTION TO RSS/ATOM FEEDS WITH SIP   Local filing   41410   EP   26.10.2006
  6809713.8 US20070143502   SUBSCRIPTION TO RSS/ATOM FEEDS WITH SIP   Pending  
41410   US   27.03.2006   11/389026 AU2005268547   FORBIDDING OF CONTENT
ADAPTATION WHEN SENDING A MESSAGE   Grant   43895   AU   25.07.2005   2005268547
BRPI0514400   FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE  
Publication   43895   BR   25.07.2005   PI0514400.0 CA2575106   FORBIDDING OF
CONTENT ADAPTATION WHEN SENDING A MESSAGE   Filing   43895   CA   25.07.2005  
2575106 CN200580032286   FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE
  Grant   43895   CN   25.07.2005   200580032286 EP1779684   FORBIDDING OF
CONTENT ADAPTATION WHEN SENDING A MESSAGE   Publication   43895   EP  
25.07.2005   5772981.6 HK8102265.6   FORBIDDING OF CONTENT ADAPTATION WHEN
SENDING A MESSAGE   Publication   43895   HK   28.02.2008   8102265.6
IDW00200700292   FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE  
Filing   43895   ID   25.07.2005   W00200700292 IN856/DELNP/20   FORBIDDING OF
CONTENT ADAPTATION WHEN SENDING A MESSAGE   Local filing   43895   IN  
25.07.2005   856/DELNP/20 JP4750114   FORBIDDING OF CONTENT ADAPTATION WHEN
SENDING A MESSAGE   Grant   43895   JP   25.07.2005   2007-523168 KR899132  
FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE   Grant   43895   KR  
25.07.2005   2007-7003351 MX277338   FORBIDDING OF CONTENT ADAPTATION WHEN
SENDING A MESSAGE   Grant   43895   MX   25.07.2005   MX/a/2007/001 RU2407236  
FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE   Grant   43895   RU  
25.07.2005   2007105981 SG200700603.4   FORBIDDING OF CONTENT ADAPTATION WHEN
SENDING A MESSAGE   Allowance   43895   SG   26.01.2007   200700603.4
SG200905097.2   FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE  
Publication   43895   SG   27.07.2009   200905097.2

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 39

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
US20060020669   FORBIDDING OF CONTENT ADAPTATION WHEN SENDING A MESSAGE  
Pending   43895   US   26.07.2004   10/899322 ZA2007/1602   FORBIDDING OF
CONTENT ADAPTATION WHEN SENDING A MESSAGE   Grant   43895   ZA   25.07.2005  
2007/1602 US20060015520   METHOD TO ENHANCE APPLICATION CONTENT PURCHASE
PROCEDURE   Pending   44802   US   14.06.2004   10/868499 CN101112048   SMART
WLAN NETWORK SCANNING   Allowance   44839   CN   20.12.2005   200580047549
EP1829292   SMART WLAN NETWORK SCANNING   Local filing   44839   EP   20.12.2005
  5850701.3 KR899331   SMART WLAN NETWORK SCANNING   Grant   44839   KR  
20.12.2005   2007-7016572 US7366511   SMART WLAN NETWORK SCANNING   Grant  
44839   US   20.12.2004   11/017426 CN200580023268   A SYSTEM AND ARCHITECTURE
FOR VIRTUAL PRIVATE NETWORKING   Grant   45193   CN   31.05.2005   200580023268
EP1769377   A SYSTEM AND ARCHITECTURE FOR VIRTUAL PRIVATE NETWORKING  
Publication   45193   EP   31.05.2005   5751741.9 JP4657294   A SYSTEM AND
ARCHITECTURE FOR VIRTUAL PRIVATE NETWORKING   Grant   45193   JP   31.05.2005  
2007-514186 US7730294   A SYSTEM AND ARCHITECTURE FOR VIRTUAL PRIVATE NETWORKING
  Grant   45193   US   04.06.2004   10/861226 CN101053201   IP CAROUSELS FOR
BANDWIDTH USAGE OPTIMIZATION IN DVB-H IP ENCAPSULATORS   Publication   45236  
CN   27.10.2005   200580037510 EP1807970   IP CAROUSELS FOR BANDWIDTH USAGE
OPTIMIZATION IN DVB-H IP ENCAPSULATORS   Publication   45236   EP   27.10.2005  
5809969.8 US7729385   IP CAROUSELS FOR BANDWIDTH USAGE OPTIMIZATION IN DVB-H IP
ENCAPSULATORS   Grant   45236   US   01.11.2004   10/976851 CN200580044792  
MOBILE CONFERENCING   Grant   45410   CN   26.10.2005   200580044792 EP1810445  
MOBILE CONFERENCING   Publication   45410   EP   26.10.2005   5819781.5
IN3635/DELNP/2   MOBILE CONFERENCING   Local filing   45410   IN   26.10.2005  
3635/DELNP/2 KR895028   MOBILE CONFERENCING   Grant   45410   KR   26.10.2005  
2007-7012367 US8150920   MOBILE CONFERENCING   Grant   45410   US   01.11.2004  
10/978861 EP1869929   A METHOD FOR PACKET TRAFFIC OPTIMIZED RADIO RESOURCE
MANAGEMENT   Local filing   46645   EP   12.04.2006   6727470.4 US7630338   A
METHOD FOR PACKET TRAFFIC OPTIMIZED RADIO RESOURCE MANAGEMENT   Grant   46645  
US   12.04.2006   11/403695 APAP/P/08/00440   PSI/SI INDICATOR AND TRANSFERING
PSI/SI BLOCKS IN THE TRANSPARENT CONTAINER FOR   Allowance   46841   AP  
29.09.2006   AP/P/08/00440 CN101278589   PSI/SI INDICATOR AND TRANSFERING PSI/SI
BLOCKS IN THE TRANSPARENT CONTAINER FOR   Publication   46841   CN   29.09.2006
  200680036107 EP1938648   PSI/SI INDICATOR AND TRANSFERING PSI/SI BLOCKS IN THE
TRANSPARENT CONTAINER FOR   Publication   46841   EP   29.09.2006   6808913.5

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 40

 

 

Patent/
Publication   Title   Status   Family   County   Filing Date   Filing No.
IN1917/DELNP/2   PSI/SI INDICATOR AND TRANSFERING PSI/SI BLOCKS IN THE
TRANSPARENT CONTAINER FOR   Local filing   46841   IN   29.09.2006  
1917/DELNP/2 JP2009-   PSI/SI INDICATOR AND TRANSFERING PSI/SI BLOCKS IN THE
TRANSPARENT CONTAINER FOR   Publication   46841   JP   29.09.2006   2008-531818
KR992075   PSI/SI INDICATOR AND TRANSFERING PSI/SI BLOCKS IN THE TRANSPARENT
CONTAINER FOR   Grant   46841   KR   29.09.2006   2008-7007485 PK1286/2006  
PSI/SI INDICATOR AND TRANSFERING PSI/SI BLOCKS IN THE TRANSPARENT CONTAINER FOR
  Filing   46841   PK   29.09.2006   1286/2006 TW95136469   PSI/SI INDICATOR AND
TRANSFERING PSI/SI BLOCKS IN THE TRANSPARENT CONTAINER FOR   Filing   46841   TW
  29.09.2006   95136469 US20070070949   PSI/SI INDICATOR AND TRANSFERING PSI/SI
BLOCKS IN THE TRANSPARENT CONTAINER FOR   Pending   46841   US   28.09.2006  
11/540940 US20070238525   EVENT TRIGGERED MICRO AND MINIGAMES   Pending   51553
  US   30.03.2006   11/393588 EP2011311   UTILIZING PRESENCE SERVICE FOR SERVICE
DISCOVERY IN MOBILE BROADCAST   Abandoned   52014   EP   05.04.2007   7754821.2
US20070240189   UTILIZING PRESENCE SERVICE FOR SERVICE DISCOVERY IN MOBILE
BROADCAST   Abandoned   52014   US   06.04.2006   11/398757 US7869837   MOBILE
IP NODE LOSSLESS TRANSITION FROM IDLE TO AWAKE STATE   Grant   52069   US  
13.12.2006   11/610436 US8112075   HARQ-AWARE CQI REPORTING   Grant   52716   US
  23.03.2007   11/728265 EP1873998   USER PRIVACY: PROTECTING IMSI FROM ACTIVE
ATTACKERS IN 3GPPLTE (REL 8)   Publication   53394   EP   22.06.2007   7252548.8
US20080002829   USER PRIVACY: PROTECTING IMSI FROM ACTIVE ATTACKERS IN 3GPPLTE
(REL 8)   Pending   53394   US   27.06.2007   11/769621 US20080153510   UPDATING
SERVER WHEN NO TAG EXISTING   Pending   54228   US   22.12.2006   11/615327
CN101653023   I-HSPA ADAPTER IDENTIFICATION IN SGSN   Publication   56536   CN  
31.03.2008   200880010870 EP2132915   I-HSPA ADAPTER IDENTIFICATION IN SGSN  
Local filing   56536   EP   31.03.2008   8736805.6 IN5874/CHENP/2   I-HSPA
ADAPTER IDENTIFICATION IN SGSN   Publication   56536   IN   31.03.2008  
5874/CHENP/2 US7907969   I-HSPA ADAPTER IDENTIFICATION IN SGSN   Grant   56536  
US   30.03.2007   11/731127 US20080256627   COPYRIGHTS WITH POST-PAYMENTS FOR
P2P FILE SHARING   Pending   56542   US   13.04.2007   11/734863

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 



Confidential – Page 41

 

 

Exhibit B

 


ESSENTIAL CELLULAR PATENTS

 

Patent/
Publication   STD
Org.   Standard   Title   Status   Family   County   Filing Date   Filing No.
US5722074   ETSI   WC DMA   SOFT HANDOFF IN A CELLULAR TELECOMMUNICATIONS SYSTEM
  Grant   2314   US   24.09.1993   08/619701   ARIB   T63             US5805301
  ETSI   GSM   FACSIMILE TRANSMISSION IN A MOBILE COMMUNICATION SYSTEM   Grant  
2390   US   06.03.1996   08/732467 EP740875   ATM   ATM   METHOD AND SYSTEM FOR
CONTROLLING STATISTICALLY MULTIPLEXEDATM BUS   Grant   2704   EP   13.1.1995  
95905653.2 US6295286   ETSI   GSM   A METHOD FOR INDICATING A MULTI-SLOT CHANNEL
IN A TDMA RADIOSYSTEM   Grant   7158   US   24.11.1995   08/836969 US6081534  
ETSI   GSM, DECT   IMPLEMENTATION OF MUTUAL RATE ADAPTATIONS IN DATA SERVICES
BETWEEN GSM AND   Grant   7164   US   06.06.1996   08/659590 US7420948   ETSI  
GSM   NEW 14.4 KBIT/S SERVICE FOR GSM   Grant   7272   US   09.09.2005  
11/221797 US6859447   ETSI   WC DMA   A BASESTATION CONTROLLER (BSC) BASED ON AN
ATM SWITCH   Grant   7794   US   30.12.1997   09/607065   ARIB   T63            
US6456237   ETSI   GSM, WC DMA   TRACKING OF REAL TIME AND OBSERVED TIME
DIFFERENCE VALUES INTIME   Grant   7882   US   30.03.1999   09/677114   ARIB  
T63             US6393121   ETSI   GSM   SCP.N OHJAAMAN LISÄVALINNAN KERÄÄMISEN
MONIPUOLISTAMINEN   Grant   14028   US   26.10.1998   09/331874   ITU   Q1238.2
            US7792092   IETF   IETF   Data transmission method and a network
element   Grant   14268   US   23.12.1999   09/868819 US7072358   ETSI   GSM, WC
DMA   TRANSMISSION AND INTERCONNECTION METHOD   Grant   14734   US   31.05.1999
  09/997200   ARIB   T63             US7242933   ETSI   LTE, WC DMA   RELOCATION
OF RRC PROTOCOL IN SRNS RELOCATION   Grant   15038   US   13.09.2000   10/088452
  ARIB   T63             EP1221212   ETSI   GSM, WC DMA   SYNCHRONIZATION OF
PROTOCOL REMAPPING   Grant   15081   EP   11.10.1999   99950691.8   ARIB   T63  
          US7043246   ETSI   GSM, WC DMA, SAE   PROVIDING MT SERVICES FOR
UNREGISTERED SUBSCRIBERS IN R2000IM NETWORKS   Grant   15483   US   04.01.2002  
10/035339   ARIB   T63            

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 42

 

 



Patent/
Publication   STD
Org.   Standard   Title   Status   Family   County   Filing Date   Filing No.
US7155173   IETF   IETF   CROSS SESSION DICTIONARY FOR COMPRESSION OF TEXT-BASED
MESSAGES   Grant   17233   US   17.12.2001   10/024412 US7218618   IETF   IETF  
GPRS/UMTS GGSN/IGSN ACTING AS MOBILE IP PROXY   Grant   17242   US   19.07.2002
  10/198599 US6331978   ITU-T   G.7041/Y.1303   GENERIC LABEL ENCAPSULATION
PROTOCOL FOR CARRYING LABEL SWITCHED PACKETS   Grant   17315   US   09.03.1999  
09/264758 US7558283   ARIB   T64(cdma2000)   CORRELATION OF SERVICE INSTANCE,
R-P CONNECTION AND RADIO CONNECTION IN   Grant   17746   US   02.03.2005  
11/071492 US6408063   ETSI   GSM, WC DMA   A SUBSCRIBER RELATED INFO   Grant  
18052   US   05.10.1999   09/412926     ARIB   T63, T64   TO B-SUBSCRIBER BEFORE
CALL IS ANSWERED                     US6973060   ETSI   GSM   ROTATING SCH
TRANSMISSION   Grant   18319   US   03.01.2000   09/476500 US7126940   ETSI  
GSM   ASSOCIATION OF TLLI AND SCCP CONNECTION TO ENABLE FAST DEPLOYMENT OF LCS
IN   Grant   18965   US   23.10.2001   10/004084 US7724720   ETSI   WC DMA  
METHOD FOR TRANSMITTING A   Grant   24835   US   17.07.2006   11/457879     ARIB
  T63   SEQUENCE OF SYMBOLS                     US6901046   ETSI   WC DMA  
METHOD AND APPARRATUS OF   Grant   25862   US   26.12.2001   10/025609     ARIB
  T63, T64   SCHEDULING AND MODULATION/CODING SELECTION FOR                    
US7050406   ETSI   WC DMA   METHODS AND APPARATUS OF   Grant   25975   US  
12.12.2003   10/735266     ARIB   T63, T64   CHANNEL ALLOCATION WITH CODE
DIVISION MULTIPLEXING                     US7920499   OMA   OMA   INDICATING
INITIAL FLOOR STATE IN SDP   Grant   40217   US   26.03.2004   10/809710
US7333793   ETSI   GSM   PS HANDOVER MECHANISM - LLC SYCHRONISATION   Grant  
40284   US   05.04.2004   10/816931 AU2005212893   ETSI   WC DMA   HSDPA
HS-DPCCH DUTY CYCLE   Grant   40312   AU   14.02.2005   2005212893     ARIB  
T63                         EP1779697   ETSI   WC DMA   SCHEDULING NODE B CHANGE
  Publication   40609   EP   12.08.2005   5772926.1     ARIB   T63   DURING SHO
                    US20090156215   ETSI   GSM, WC DMA   LACK OF CHANNEL CODINGS
  Pending   40773   US   27.04.2007   11/666578     ARIB   T63   IMPLIES A
HANDOVER                     EP1842386   ETSI   GSM   DOWNLINK DATA  
Publication   40985   EP   08.12.2005   5824117.5             OPTIMIZATION FOR
PS HANDOVER                     US20070070949   ETSI   WC DMA   PSI/SI INDICATOR
AND   Pending   46841   US   28.09.2006   11/540940     ARIB   T63   TRANSFERING
PSI/SI BLOCKS IN THE TRANSPARENT CONTAINER FOR                    



 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 43

 

 

Exhibit C


ASSIGNMENT

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Nokia Corporation, with a registered address at Keilalahdentie
2-4, 02150 Espoo, Finland (“Assignor”), does hereby assign, transfer and convey
unto _________________________, with an office at
____________________________________________________ (“Assignee”), all of
Assignor’s entire right, title and interest in and to (a) all Assigned Patents
and patent applications listed below (including all inventions and discoveries
claimed or otherwise disclosed therein); (b) all reissues, reexaminations,
continuations, parents, continuations-in-part, divisionals and extensions
(collectively “Related Cases”) of such Assigned Patents and patent applications;
(c) Assigned Patents or patent applications (i) to which any or all of the
foregoing directly or indirectly claims priority, and (ii) for which any or all
of the foregoing directly or indirectly forms a basis for priority; and (d) all
Related Cases (whether pending, issued, abandoned or filed in the future) and
foreign counterparts to any or all of the foregoing , certificates of invention
and equivalent rights worldwide (collectively “Patent Rights”):

Assigned Patents specified in Exhibit A attached hereto.




In addition, Assignor agrees to and hereby does sell, assign, transfer and
convey unto Assignee all rights (i) in and to causes of action and enforcement
rights for the Patent Rights including all rights to pursue damages, injunctive
relief and other remedies for past, present and future infringement of the
Patent Rights, (ii) the right to apply (or continue prosecution) in any and all
countries of the world for Assigned Patents, design Assigned Patents, utility
models, certificates of invention or other governmental grants for the Patent
Rights, including under the Paris Convention for the Protection of Industrial
Property, the International Patent Cooperation Treaty, or any other convention,
treaty, agreement or understanding, and (iii) the rights, if any, to revive
prosecution of any abandoned Patent Rights.



Assignor also hereby authorizes the respective patent office or governmental
agency in each jurisdiction to issue any and all Assigned Patents or
certificates of invention or equivalent which may be granted upon any of the
Patent Rights in the name of Assignee, as the assignee to the entire interest
therein.



The terms and conditions of this Assignment shall inure to the benefit of
Assignee, its successors, assigns and other legal representatives, and shall be
binding upon Assignor, its successor, assigns and other legal representatives.



IN WITNESS WHEREOF, this Assignment of Patent Rights is executed at ________ on
__________________________.

 



ASSIGNOR       By:           Name:           Title:    

 

(Signature must be notarized)

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 44

 

 

Exhibit D

 

[***]

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.



 

Confidential – Page 45

 

